Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 1 of 120

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
VS. CIVIL ACTION NO. 19-910
TRAVELERS INSURANCE COMPANY,

BARBARA BROWN,
HUB INTERNATIONAL GULF SOUTH DEFENDANTS

 

CERTIFIED STATE COURT RECORD

 

STATE OF MISSISSIPPI
COUNTY OF HINDS

I, Zack Wallace, Clerk of the Circuit Court in and for said County and State hereby certify
that the foregoing contains a whole, true and correct copy of Complete File as the same appears
on file in my office, at Jackson, Mississippi.

Witness my hand and official Seal, this the / q day of June, 2019.

ZACK WALLACE
Clerk of the Circuit Court of Hinds County,
Mississippi

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 2 of 120

Case: 25CO1:19-cv-00910-LCS Document#:2 Filed: 03/08/2019 Page1of2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

 

NIYA HOPKINS -- ARCHIE & DAVID L, ARCHIE PLAINTIFF
VS CAUSE NO. [4 - Vl

TRAVELERS INSURANCE COMPANY,

BARBARA BROWN,

HUB INTERNATIONAL GULF SOUTH. DEFENDANT

COMPLAINT

Comes this way is NIYA HOPKINS —- ARCHIE & DAVID L, ARCHIE to say unto this Court,

1. Niya Hopkins — Archie & David L. Archie live at 5852 Clubview Drive, Jackson Mississippi.

to

Travelers Insurance Co, has provided insurance coverage for the house since 2006.

Agent Barbara Brown never discussed then or now whether the pool was covered or how or

a?

weather additional coverage was available.

4, The residence was constructed in aboul 1977.

5. The house was purchased in about 2006.

6. The cleaning procedure was used trouble free by David [.. Archie for approximately ten years.

7. The poo! rose hypothethetically caused by the manner suggested by the engineer.

8. The pool could have rose because of other causes.

9. The pool had a much lighter north wall than the other areas of the pool.

10. No one said that Mr. Archie should not continue cleaning hts pool that way.

11. This was an acceptable way of cleaning the pool.

12. No one gave Mr. Archie instructions to not clean his pool in this way.

13. Since he did it this way for ten years, there was no reason to stop now.

14. The pool rose on March 19, 2016, it rained back on March 10 and March 11, 2016.

15. The poo! was allowed to tear up the ground. Was there no coverage?

16. Why didn't someone come out and discuss the pool cleaning right before renewing the policy?

17. Why did no one come out to discuss any other alternate ways to clean the pool and do other
things to the house?

18. Did you come to just make money on my overpriced insurance?

19. Why didn't some one tell me that if 1 cleaned my pool wrong, I would have no insurance?

20, Was there some other insurance which would take care of my pool if this same thing happened?
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 3 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:2 Filed: 03/08/2019 Page 2 of 2

21. We cannot go outside into the back yard because of how it looks.

WHEREFORE, PREMISES CONSIDERED, I request that you do award any money for the pool or
interest, attorneys fees, or Niya Hopkins — Archie & David L. Archie or punitive damages to be

determined at trial.
Respectfully submitted,

Ith “au b ula

"Niya Hopkins — Archie & David L. Archie
5852 Clubview Drive
Jackson, Mississippi 39211
CERTIFICATE OF SERVICE
I, Niya Hopkins - Archie & David L. Archie, do hereby certify that | have this day delivered a
true and correct copy of the foregoing COMPLAINT to the person(s) named below by any one of the

following methods: Mail, or in court.

Niya Hopkins — Archie & David L. Archie
5852 Clubview Drive
Jackson, Mississippi 39264-5950

TRAVELERS INSURANCE CO

P.O. BOX 681746 set paige
TR ANICT T “Ly ot OFS Syt,
ERANKLIN, TH 37068 ee ey Be Se.
A Ga
HUB INTERNATIONAL GULF SOUTH [0?™ 9 108057" 22
300 Concourse Blvd — Suite 300 : LAKISHAJ. TATE :
Ridgeland, MS 39157 *, .Commiasion Expires
“De., July 10, 2022 oa :
BARBARA BROWN WRT EGON

300 Concourse Blvd — Suite 300
Ridgeland, MS 39157

 
Mississippi Supreme Court
Administrative Office of Courts

Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 4 of 120

 

eS der ta 22 Pte y37os720rs

—" J a ? T

LIS L dp | LXle LZ [9]
County# Judicial Court ID
District (CH, Cl, CO)

CA?
Month Date

 

Civil Case Filing Form
{To be completed by Attorney/Party
Prior to Filing of Pleading)

 

Form AQC/O1

"pester Nunbé

mimirar
C11 |

Local Docket ID

 

 

Year
(Rev 2016) This area to be completed by clerk

Case Number if filed prior to 1/1/94

 

Judicial District

Inthe Coun {4 Court of Hind S County —

 

 

Origin of Suit (Place an “X" in one box only)

Initual Filing LD Reinstated Cl) Foreign Judgment Enralled Ol Transfer from Other court

OO

Other

| Remanded CI Reopencd CI Joining Suit/Action

CI Appeal

 

Nig a

First Name

fyrehie

Last Name

~

Individual Hogk uA S

Estate of

Plaintiff - Party(ies} Initially Bringing Suit Should Be Entered First - Enter Additional Plaintiffs on Separate Form

Maiden Name, if applicable
____. Check ( x} if Individuat Plainitiff is acting in capacily as Executor{trix) or Adiinistrator(trix) of an Estate, and enter style

M.] Jr/Sr

 

D/B/A of Agericy

Check (x } if Individual Planitiff is acting in capacity as Business Gwner/Operator (d/b/a) or State Agency, and enter entity

 

Business

 

Q/B/A

Entec legal name of business, corporation, partnership, agency - If Corporation, indicate the stute where incorporated
__theck { «)} if Business Planitiff is filing suit in the name of an entity other than the above, and enter below

 

Address of Plaintiff

 

Attarney (Name & Address}

 

MS Bar No.

 

Check (x J ifindividual Filing liltial Pleading ig NOT an attorney
Signature of Individual Filings ry { ( hu (war)

 

Individual

Defendant - Name of Defendant - Enter Additional Defendants on Separate Form

 

Last Name First Name

Estate of

 

Maiden Name, if applicable

Check (x) if Individual Defendant is acting in capacity as Executer(trix) or Adminlstrator(trix) of an Estate, and enter style:

Mi. InfSe iv

 

0/B/A ov Agency

_., Cheek (x) if Individual Defendant is acting in capacity as Business Owner/Operator (d/b/a) of State Agency, and enter entity:

 

. ——  — ; 2
Business Ri eA Vn Gp awtee Cp, C-le

D/B/A

=
af

Enter legal name of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated
_____ Cheek (x) if Business Defendant is acting in the name of an entity other than the above, and enter below:

 

Attorney (Name & Address} - If Known

MS Bar No.

 

 

 

___ Check (x) if child support is contemplated as an Issue in thls suit.*
"it checked, please submit campleted Child Support Information Sheet with this Cover Sheer
Nature of Suit (Place an "X" in one box only)

Domestic Relations } | Business/Commercial |

 

   

 

| Child Custody/¥ sitation [_] Accounting (Business)
CI Child Support CJ Business Dissolution
CJ Contempt CI Debt Collection
CI Divorce:Fault Ol Employment
(C] Oworce: lrreconcilable Diff oO Foreign Judgment
| Domestic Anuse CJ Garnishment
| Emancipation | Replevin
[l] Modification [_] Other shu
CJ Paternity Probate
CI Property Owision [] Accounting (Probate)
CLC) Separate Maintenance OO Birth Certificate Correction
(J Term. of Parental Rights-Chancery (TJ Mental Health Commitment
CI UIFSA (etf 7/1/97, formerly URESA) CJ Conservatorship

Other _ _. Cl Guardianship

Appeals CJ Heirship

C] Adminitrative Agency QO Intestate Estate
CJ County Court Cj Minor's Settlement
OQ Hardship Petition (Drivec License) Oo Mauninyent of Title
Justice Court Cc Name Change
CJ MS Dont Employment Security | Testate Estate
CI Manicipal Court CI Will Contest
(L] Cther = as Cl Alcohol/Druiz Commitment (eevee

[E] Alcohol/Drug Commitment woes!
[_] other

{ Children/Minors « Non-Dornestic |
[_] Adoption - Contested
{_] Adoption - Uncontested
[L] Consent to Abortion
[2] Minor Remavai of Minority

[—] Other —_
Civil Rights

[_] Electians
(CJ txpungement
Habeas Corpus
Cl] Post Conviction Relief/Prisoner
PF) Other ee
Contract

     

CI Breach of Contract
| installment Contract

Cc Insurance

E_] Specific Performance

[J Other
Statutes/Rules

Bond Validation

 

 

Civil Forfeiture

Declaratory Judgment
Injunction or Restraining Order
Other

C
O
|
CI
C

Real Property /

Adverse Possession
Ejectment

Eminent Domain

Eviction

Judicial Foreclosure

lien Assertion

Partition

Tax Sale: Confirm/Cance!
Title Boundary or Easement
Other ee
Bad Faitn

Fraud

Intentional Tort

Loss of Consortium
Malpractice - Legal
Malpractice - Medical

Mass Tort

Negligence - General

OOOUUU0000

Negligence - Motor Vehicle
Premises Liability

Product Liability
Subrogation

Wroneglul Death

Orher

OOO 00000000008

 

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 5 of 120

Case: 2scoul cv-00910-LCS Document#: 2-1 — Filed: 03/08/2019 Page 2 of 2

 

 

 

 

IN THE ~LLy COURT OF WVWAS County, MississiPPt
gy ———
[ob et JUDICIAL DISTRICT, CITY OF Hd fol A
f ‘N Es
DocketNo._|“]_- GIO Docket No. If Filed
File Yr Chronological Ne Clerk's Local ID Prior to 1/1/94
DEFENDANTS IN REFERENCED CAUSE - Page 1 of —_ Defendants Pages

IN ADDITION TO DEFENDANT SHOWN ON CIVIL CASE FILING FORM COVER SHEET

Defendant #2:
_ DY ae [

Individual (A, fil] 2 By di AA (

 

Last Namo Piri Name Maiden Name, if Applicable Mitte Init SPSrAMV
___Check (/) if individual Defendant is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of

 

___ Check (/) if Individual Defendant is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below:
DIBIA

 

Business

 

Enter legal name of business, corporation, partnership, agency - If Corporalion, indicale state where incorporated

__ Check (/) if Business Defendant is being sued in the name of an entity other than the name above, and enter below:

 

 

 

 

D/B/A
ATTORNEY FOR THIS DEFENDANT: Bar # or Name: Pro Hac Vice (\/)___ Not an Attorney(“)__
Defendant #3:
Individual: ‘
Las( Name First Name Maiden Name. lf Applicable Middle Init, JeSeWIV

___ Check (/) if Individual Defendant is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:

Estate of

 

__Check () if Individual Defendant is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below
D/B/A A
Business I tiple  tn-terna-tio. af) Cretl? Soretby

at name of business. corporation, partnership, agency - r Corporation, indicate stale where incorporaled

___Check (/) if Business Defendant is being sued in the name of an entity other than the name above, and enter below:
DIBIA

 

 

ATTORNEY FOR THIS DEFENDANT: Bar # or Name: Pro Hac Vice (/)___ Not an Attorney(YW)__

 

 

Defendant #4:
Individual: (

Last Name First Name Maiden Name, if Applicable Middle Init, JefSoliny

___ Check (V) if Individual Defendant Is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:

 

Estate of

 

___ Check (/) if Individual Defendant is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below:
DIBIA

 

Business

 

Enter legal name of business. corporation, partnership, agency - If Corporation, indicate state where incorporated

__Check (/) if Business Defendant is being sued in the name of an entity other than the above, and enter below:
D/B/A

 

 

ATTORNEY FOR THIS DEFENDANT: Bar # or Name: Pro Hac Vice (/)____ Not an Attorney(“)__

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 6 of 120

Case: 25CO1:19-cv-00910-LCS Document#:3 Filed: 03/08/2019 Page1of1

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

NIYA HOPKINS — ARCHIE & DAVID L. ARCHIE PLAINTIFF

vs CAUSE NO. IG-Yjo

TRAVELERS INSURANCE COMPANY,

BARBARA BROWN,

HUB INTERNATIONAL GULF SOUTH. DEFENDANT
SUMMONS

THE STATE OF MISSISSIPPI

TO: BARBARA BROWN
300 Concourse Blvd — Suite 300
Ridgeland. MS 39157

NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU
MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.
You are required to mail or hand deliver a copy of a written response to the COMPLAINT of
NIYA HOPKINS - ARCHIE & DAVID L. ARCHIE, whose address is 5852 Clubview Drive, Jackson
Mississippi. Your response must be mailed within 30 Thirty days from the date of delivery of this
SUMMONS and COMPLAINT, OR A JUDGEMENT BY DEFAULT WILL BE ENTEREDAGAINST
YOU FOR THE MONEY or other things demanded in this COMPLAINT.

You must also file the original of your response with the clerk of the court.
/

Issued under my hand and seal of saidCourt, this the oe __ day of Mach 2019,

 
      

\)
Be CE, CIRCUIT CLERK
a) LGC 0c

We sircantes

a '
“tree cegsatlt
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 7 of 120
Case: 25CO1:19-cv-00910-LCS Document#:4 Filed: 03/08/2019 Page1lof1

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

 

NIYA HOPKINS - ARCHIE & DAVID L. ARCHIE PLAINTIFF
VS CAUSENO. 14-410

TRAVELERS INSURANCE COMPANY,

BARBARA BROWN,

HUB INTERNATIONAL GULF SOUTH. DEFENDANT

SUMMONS
THE STATE OF MISSISSIPPI
TO: HUB INTERNATIONAL GULF SOUTH
300 Concourse Blvd — Suite 300
Ridgeland, MS 39157
NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU
MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.
You are required to mail or hand deliver a copy of a written response to the COMPLAINT of
NIYA HOPKINS - ARCHIE & DAVID L. ARCHIE, whose address is 5852 Clubview Drive, Jackson
Mississippi. Your response must be mailed within 30 Thirty days from the date of delivery of this
SUMMONS and COMPLAINT, OR A JUDGEMENT BY DEFAULT WILL BE ENTEREDAGAINST
YOU FOR THE MONEY or other things demanded in this COMPLAINT.

You must also file the original of your response with the clerk of the court.

| | a "
Issued under my hand and seal of saidCourt, this the _ g _day of Macek{é_ 2019.

   

 

{
y =
ye \, ZACK WALLACE, CIRCUIT CLERK
Q . BR r.
gx to) aw s))
3 § Ln! Ne ok pe el
< WO 7 J p

”
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 8 of 120

Case: 25CO1:19-cv-00910-LCS Document#:5 Filed: 03/08/2019 Pageiofi

IN THE COUNTY COURT OF HINDS COUNTY. MISSISSIPPI
FIRST JUDICIAL DISTRICT
NIYA HOPKINS ~ ARCHIE & DAVID L. ARCHIE PLAINTIFF
VS CAUSENO. [4-4 —_
TRAVELERS INSURANCE COMPANY,
BARBARA BROWN,
HUB INTERNATIONAL GULF SOUTH. DEFENDANT

SUMMONS
THE STATE OF MISSISSIPP]
TO: TRAVELERS INSURANCE COMPANY
P.O. Box 681746
Franklin, TN 37068
NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU
MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand deliver a copy of a written response to the COMPLAINT of
NIYA HOPKINS — ARCHIE & DAVID L. ARCHIE, whose address is 5852 Clubview Drive, Jackson
Mississippi. Your response must be mailed within 30 Thirty days from the date of delivery of this
SUMMONS and COMPLAINT, OR A JUDGEMENT BY DEFAULT WILL BE ENTEREDAGAINST
YOU FOR THE MONEY or other things demanded in this COMPLAINT.

You must also file the original of your response with the clerk of the court.

Issued under my hand and seal of saidCourt, this the ‘om ~_ day of Moucte_ 2019.

ZACK WALLACE, CIRCUIT CLERK

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 9 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Pagelof21

COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

Niya Hopkins-Archie & David L.
Archie,

Civil Action No.
Plaintiffs; 19-910

V.
Travelers’ Answer and Defenses
The Travelers Insurance Company,
Barbara Brown, HUB International
Gulf South,

Defendants.

 

 

Defendant The Automobile Insurance Company of Hartford, Connecticut
(improperly named as “The Travelers Insurance Company”) submits the following
in response to Plaintiffs Niya Hopkins-Archie and David L. Archie’s Complaint.

FIRST DEFENSE
RULE 12(b)(6) MOTION TO DISMISS

Plaintiffs’ Complaint fails to state a claim upon which relief can be granted
and should be dismissed under Mississippi Rule of Civil Procedure 12(b)(6) and
other applicable law.

SECOND DEFENSE
RULE 12(e) MOTION FOR MORE DEFINITE STATEMENT

Plaintiffs’ Complaint is so vague/ambiguous that Defendant cannot reasona-
bly be required to frame a responsive pleading. Plaintiffs’ Complaint fails to satisfy

pleading requirements under Mississippi Rules of Civil Procedure 8, 9, 10, and
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 10 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 2 of 21

other applicable law. Defendant moves for a more definite statement under Missis-
sippi Rule of Civil Procedure 12(e) and other applicable law.
THIRD DEFENSE

Defendant reserves each defense available to it under Mississippi Rule of

Civil Procedure 12.
FOURTH DEFENSE

The facts continue to develop, and Defendant pleads the following affirma-
tive defenses potentially applicable to this action: Plaintiffs’ failure to mitigate dam-
ages or take reasonable steps to avoid damages and to exercise ordinary care; elec-
tion of remedies; accord and satisfaction; arbitration and award; assumption of
risk; contributory negligence; discharge in bankruptcy; duress; estoppel; failure of
consideration; fraud; illegality; injury by fellow servant; laches; license; payment;
release; res judicata; statute of frauds; statute of limitations; waiver; and other
matters constituting an avoidance or affirmative defense, including a defense or
motion available to Defendant under Rule 12 of the Mississippi Rules of Civil Proce-
dure like lack of jurisdiction over the subject matter, lack of jurisdiction over the
person, improper venue, insufficiency of process, insufficiency of service of process,
and failure to state a claim upon which relief can be granted. In addition, Defend-
ant reserves the right to assert all affirmative defenses that may be deemed applica-

ble as discovery progresses.

Answer and Defenses
Page 2 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 11 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 3 of 21

FIFTH DEFENSE
Without waiving the previous defenses specifically reasserted and reincorpo-
rated by reference or other defense, Defendant responds to the numbered para-
graphs of Plaintiffs’ Complaint as follows:

1. Defendant admits the allegations in Paragraph 1 of Plaintiffs’ Complaint on
information and belief.

2. Defendant denies the allegations in Paragraph 2 of Plaintiffs’ Complaint as
stated. Defendant admits one or more Plaintiffs has been a policyholder since
March 2006 on information and belief. Defendant lacks knowledge or information
sufficient to form a belief as to the truth of the remaining allegations in Paragraph
2 of Plaintiffs’ Complaint and therefore denies them. In all other respects, Defend-
ant denies the allegations in Paragraph 2 of Plaintiffs’ Complaint

3. Because the allegations in Paragraph 3 of Plaintiffs’ Complaint are not di-
rected at it, Defendant lacks an obligation to respond to them. To the extent the al-
legations in Paragraph 3 of Plaintiffs’ Complaint could be construed adversely
against Defendant or it does have an obligation to respond, Defendant denies them.

4. Defendant admits the allegations in Paragraph 4 of Plaintiffs’ Complaint on
information and belief.

5. Defendant admits the allegations in Paragraph 5 of Plaintiffs’ Complaint on

information and belief.

Answer and Defenses
Page 3 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 12 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 4 of 21

6. Defendant lacks knowledge or information sufficient to form a belief as to
the truth of the allegations in Paragraph 6 of Plaintiffs’ Complaint and therefore de-
nies them.

7. Because the allegations in Paragraph 7 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 7 of Plaintiffs’ Complaint could be construed adversely
against Defendant or it does have an obligation to respond, Defendant denies them
as stated. Defendant admits engineer Lawrence L. Wedderstrand of Rimkus Con-
sulting Group, Inc., completed a report of findings dated 4/12/16. In addition, De-
fendant admits the report speaks for itself and denies all allegations in Paragraph 7
of Plaintiffs’ Complaint which are contrary to its contents. In all other respects, De-
fendant denies the allegations in Paragraph 7 of Plaintiffs’ Complaint.

8. Because the allegations in Paragraph 8 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 8 of Plaintiffs’ Complaint could be construed adversely
against Defendant or it does have an obligation to respond, Defendant denies them.

9. Defendant lacks knowledge or information sufficient to form a belief as to
the truth of the allegations in Paragraph 9 of Plaintiffs’ Complaint and therefore de-

nies them.

Answer and Defenses
Page 4 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 13 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page5 of 21

10. Because the allegations in Paragraph 10 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 10 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 10 of Plaintiffs’ Complaint and therefore denies them.

11. Because the allegations in Paragraph 11 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 11 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 11 of Plaintiffs’ Complaint and therefore denies them.

12. Because the allegations in Paragraph 12 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 12 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-

tions in Paragraph 12 of Plaintiffs’ Complaint and therefore denies them.

Answer and Defenses
Page 5 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 14 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 6 of 21

13. Because the allegations in Paragraph 13 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 13 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 13 of Plaintiffs’ Complaint and therefore denies them.

14. Defendant denies the allegations in Paragraph 14 of Plaintiffs’ Complaint as
stated. Defendant admits that one or more Plaintiffs reported the alleged loss at is-
sue on 3/24/16 and that the Plaintiff who did so gave an estimated loss date of
3/19/16. In all other respects, Defendant denies the allegations in Paragraph 14 of
Plaintiffs’ Complaint.

15. Because the allegations in Paragraph 15 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 15 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 15 of Plaintiffs’ Complaint and therefore denies them.

16. Because the allegations in Paragraph 16 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-

sponsive pleading, Defendant lacks an obligation to respond to them. To the extent

Answer and Defenses
Page 6 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 15 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 7 of 21

the allegations in Paragraph 16 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 16 of Plaintiffs’ Complaint and therefore denies them.

17. Because the allegations in Paragraph 17 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 17 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 17 of Plaintiffs’ Complaint and therefore denies them.

18. Because the allegations in Paragraph 18 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 18 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 18 of Plaintiffs’ Complaint and therefore denies them.

19. Because the allegations in Paragraph 19 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-

sponsive pleading, Defendant lacks an obligation to respond to them. To the extent

Answer and Defenses
Page 7 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 16 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 8 of 21

the allegations in Paragraph 19 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 19 of Plaintiffs’ Complaint and therefore denies them.

20. Because the allegations in Paragraph 20 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 20 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-
tions in Paragraph 20 of Plaintiffs’ Complaint and therefore denies them.

21. Because the allegations in Paragraph 21 of Plaintiffs’ Complaint are so
vague/ambiguous that Defendant cannot reasonably be expected to frame a re-
sponsive pleading, Defendant lacks an obligation to respond to them. To the extent
the allegations in Paragraph 21 of Plaintiffs’ Complaint could be construed ad-
versely against Defendant or it does have an obligation to respond, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allega-

tions in Paragraph 21 of Plaintiffs’ Complaint and therefore denies them.

UNNUMBERED PARAGRAPH BEGINNING WITH “WHEREFORE”
Defendant denies the allegations in the unnumbered paragraph beginning
with the word “WHEREFORE?” in Plaintiffs’ Complaint. Defendant specifically de-

nies that Plaintiffs are entitled to relief from it.

Answer and Defenses
Page 8 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 17 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 9 of 21

AFFIRMATIVE AND OTHER DEFENSES

Without waiving another defense specifically reasserted and reincorporated
by reference, Defendant asserts the following additional affirmative and other de-
fenses. But Defendant does not allege or admit that it has the burden of proof or
persuasion regarding them or otherwise relieve Plaintiffs of the burden to prove
each element of the claims and damages alleged in Plaintiffs’ Complaint.

FIFTH DEFENSE
Defendant specifically denies: (1) an allegation in Plaintiffs’ Complaint not oth-
erwise responded to above, (2) each material allegation in the Complaint by which
Plaintiffs seek to impose liability, and (3) all responsibility for the alleged damages
asserted in it.
SIXTH DEFENSE

Defendant reserves the right to assert that the failure to comply with condi-
tions precedent, conditions subsequent, or both bars Plaintiffs’ claims. In addition,
Defendant reserves the right to assert as a defense all policy provisions addressing
loss-settlement conditions that were or have not been met

SEVENTH DEFENSE

Defendant’s adjustment of Plaintiffs’ insurance claims is according to the
terms and conditions of Plaintiffs’ insurance policy. Plaintiffs’ insurance policy is
Homeowners Policy No. 979341038 633 1 bearing an effective policy period of
3/14/16-3/14/17. Defendant specifically refers to and incorporates by reference

the copy of that policy attached as Exhibit 1.

Answer and Defenses
Page 9 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 18 of 120

Case: 25CO01:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 10 of 21

EIGHTH DEFENSE
The insurance policy at issue—Homeowners Policy No. 979341038 633 1
bearing an effective policy period of 3/14/16-3/14/17—bars Plaintiffs’ requested
relief and recovery. Defendant specifically refers to and incorporates by reference
the copy of that policy attached as Exhibit 1.
NINTH DEFENSE
Defendant affirmatively pleads, invokes, and asserts all applicable provi-
sions, protections, rights, remedies, privileges, and defenses available to it under
the insurance policy at issue: Homeowners Policy No. 979341038 633 1 bearing an
effective policy period of 3/14/16-3/14/17. The policy speaks for itself regarding
whether coverage exists and otherwise. Defendant specifically refers to and incor-
porates by reference the copy of that policy attached as Exhibit 1.
TENTH DEFENSE
The terms, conditions, and obligations of Plaintiffs’ insurance policy—Home-
owners Policy No. 979341038 633 1 bearing an effective policy period of 3/14/16-
3/14/17—bind Plaintiffs. Defendant specifically refers to and incorporates by refer-
ence the copy of that policy attached as Exhibit 1. Defendant reserves the right to
amend this answer and defenses to assert a policy exclusion, condition, or provision
to which it may be entitled to allege as a defense.
ELEVENTH DEFENSE
Defendant reserves the right to assert doctrines of waiver and estoppel bar

Plaintiffs’ claims.

Answer and Defenses
Page 10 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 19 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 11 of 21

TWELFTH DEFENSE
Defendant affirmatively pleads the doctrines of imputed knowledge and a
duty to read.
THIRTEENTH DEFENSE
Defendant affirmatively pleads and alleges that legitimate, arguable, and
substantial reasons exist for the actions taken by it in responding to Plaintiffs’
claims.
FOURTEENTH DEFENSE
Defendant observed and discharged each contractual or other duty required
of it by law and due care, and Defendant fulfilled every contractual or legal obliga-
tion to Plaintiffs.
FIFTEENTH DEFENSE
At all relevant times, Defendant acted in good faith and dealt fairly with
Plaintiffs. At no time did Defendant commit an act of bad faith or tortious conduct.
SIXTEENTH DEFENSE
To the extent they are unrelated to the accident or result from a preexisting
medical condition, injury, disease, damage, lesion, or illness, Plaintiffs are not enti-

tled to recover for those injuries or damages from Defendant.

SEVENTEENTH DEFENSE
To extent Plaintiffs seek recovery for mental anguish or emotional distress,
Defendant denies Defendant has been guilty of conduct that would allow those

damages to be recovered.

Answer and Defenses
Page 11 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 20 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 12 of 21

EIGHTEENTH DEFENSE
A claim by Plaintiffs for noneconomic damages is subject to monetary limita-
tions imposed by Section 11-1-60(2)(b) of the Mississippi Code of 1972, Anno-
tated.
NINETEENTH DEFENSE
Defendant reserves the right to assert Plaintiffs’ alleged damages wholly or
partly resulted from Plaintiffs’ own negligence.
TWENTIETH DEFENSE
To the extent Plaintiffs’ own acts or omissions solely and proximately caused
their alleged damages, Defendant is not liable and reserves the right to assert Plain-
tiffs’ contributory fault at trial.
TWENTY-FIRST DEFENSE
To the extent Plaintiffs’ alleged damages resulted solely and proximately
from someone else’s act, omission, conduct, cause, condition, or occurrence, De-
fendant is neither liable nor responsible for those alleged damages.
TWENTY-SECOND DEFENSE
To the extent an act or omission of Plaintiffs or of another person, entity,
party, or nonparty was an independent, superseding, or intervening cause of Plain-
tiffs’ alleged damages, Defendant is not liable.
TWENTY-THIRD DEFENSE
Defendant denies that it can be held jointly liable for alleged acts, omissions,

or other conduct by another person, entity, party, or nonparty.

Answer and Defenses
Page 12 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 21 of 120

Case: 25C01:19-cv-00910-LCS Document#:6 ~~ Filed: 04/10/2019 Page 13 of 21

TWENTY-FOURTH DEFENSE
Defendant asserts, pleads, and invokes all rights and laws afforded under the
session laws from House Bill 19 of the Mississippi Legislature’s 2002 Third Extraor-
dinary Session and House Bill 13 of the Mississippi Legislature’s 2004 First Extraor-
dinary Session. H.B. 19, 2002 Leg., 3rd Ex. Sess. (Miss. 2002); H.B. 13, 2004 Leg.
ist Ex. Sess. (Miss. 2004).
TWENTY-FIFTH DEFENSE
Defendant denies that Plaintiffs are entitled to recover in this lawsuit. But if
Plaintiffs are entitled to recover in this lawsuit, Defendant pleads the provisions of
Section 85-5-7 of the Mississippi Code of 1972, Annotated. A recovery against De-
fendant must be limited according to those provisions.
TWENTY-SIXTH DEFENSE
Doctrines of contributory and comparative negligence by Plaintiffs prevent
Plaintiffs from recovering in this lawsuit. In the event contributory negligence of
Plaintiffs or anyone else partly or wholly caused Plaintiffs’ alleged damages, the
amount of recoverable damages must be diminished according to respective de-
grees of fault. Defendant affirmatively pleads and invokes all provisions of Section

11-7-15 of the Mississippi Code of 1972, Annotated.

Answer and Defenses
Page 13 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 22 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 14 of 21

TWENTY-SEVENTH DEFENSE

Defendant affirmatively pleads that Plaintiffs’ alleged damages partly or
wholly resulted from events, occurrences, reasons, or conditions prior to the two
dates of loss claimed by Plaintiffs.

TWENTY-EIGHTH DEFENSE

Defendant pleads the doctrine of comparative fault. In addition, Defendant
is entitled to a credit or setoff against damages alleged in Plaintiffs’ Complaint for a
settlement or other sum paid to Plaintiffs or on behalf of Plaintiffs in connection
with Plaintiffs’ alleged damages.

TWENTY-NINTH DEFENSE

Defendant affirmatively pleads all rights of indemnity and contribution,

whether by contract or common law, against a party or nonparty.
THIRTIETH DEFENSE

Because there was no breach of contract or independent tort of “bad faith”
committed by Defendant, Plaintiffs cannot recover contractual, extracontractual, or
punitive damages from or against Defendant.

THIRTY-FIRST DEFENSE

Plaintiffs’ Complaint fails to specifically allege any facts which would war-
rant the imposition of punitive damages. In the event the Court determines this po-
sition is incorrect and decides to permit jury consideration of the issue of punitive
damages, then Defendant respectfully invokes the full provisions of Section 11-1-65

of the Mississippi Code of 1972, Annotated, and further requests bifurcation of the

Answer and Defenses
Page 14 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 23 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 15 of 21

issues of liability and compensatory damages from the issue of punitive damages as
provided by under them.
THIRTY-SECOND DEFENSE
Although denying Plaintiffs are entitled to punitive damages or any relief
whatsoever, to the extent Plaintiffs are seeking punitive damages, Defendant af-
firmatively pleads that:

1. Plaintiffs’ claim for punitive damages against Defendant has no basis in law
or fact;

2. Punitive damages are not recoverable because the allegations of Plaintiffs’
Complaint are insufficient to support a claim for punitive damages against Defend-
ant;

3. Anaward of punitive damages in this civil action would amount to a depra-
vation of property without due process of law in violation of the Fifth and Four-
teenth Amendments to the United States Constitution and Article III, Section 14 of
the Constitution of the State of Mississippi;

4. An award of punitive damages in this civil action would violate the due pro-
cess provisions of the Fifth and Fourteenth Amendments to the United States Con-
stitution and Article III, Section 14 of the Constitution of the State of Mississippi;

5. The criteria used for determining whether and in what amount punitive
damages may be awarded are impermissibly vague, imprecise, and inconsistent and
therefore violate the due process provisions of the Fifth and Fourteenth Amend-

ments to the United States Constitution;

Answer and Defenses
Page 15 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 24 of 120

Case: 25C01:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 16 of 21

6. An award of punitive damages in this civil action would amount to an exces-
sive fine in violation of the Eighth Amendment to the United States Constitution
and Article III, Section 28 of the Constitution of the State of Mississippi;

7. An award of punitive damages in this civil action would violate the equal
protection provisions of the Fourteenth Amendment to the United States Constitu-
tion in that such a sanction is discriminatory and arbitrary in penalizing Defendant
on the basis of assets;

8. To the extent that Defendant is subjected to a criminal sanction through pu-
nitive damages, the burden of proof required to impose them should be proved “be-
yond a reasonable doubt,” and punitive damages should not be awarded without
affording Defendant the full range of criminal procedural safeguards afforded by
the Fourth, Fifth, and Sixth Amendments to the United States Constitution;

9. An award of punitive damages would violate Article I, Section 10 of the
United States Constitution; and

10. The award of punitive damages in this civil action would violate similar and
related provisions, as noted above, of the Constitution, common law, and statutory
law of the State of Mississippi.

THIRTY-THIRD DEFENSE
To the extent Plaintiffs have made a claim for punitive damages, Defendant
asserts all rights, benefits, and privileges to which it is entitled according to the
United States Supreme Court’s opinion in the case styled State Farm Mutual Auto

Insurance Company v. Campbell and numbered 01-1289 on its docket.

Answer and Defenses
Page 16 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 25 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page17 of 21

THIRTY-FOURTH DEFENSE

To the extent Plaintiffs relied on an alleged statement or representation,

Plaintiffs’ reliance was unjustified and unreasonable.
THIRTY-FIFTH DEFENSE

Plaintiffs have a duty and obligation to mitigate damages. If Plaintiffs have
failed or refused to mitigate alleged damages, Plaintiffs are barred from recovering
damages that resulted from that failure or refusal to mitigate.

THIRTY-SIXTH DEFENSE

The doctrine of payment bars Plaintiffs’ claims. Upon a determination that
Plaintiffs have made a form of recovery by way of judgment, settlement, or other-
wise for part or all of Plaintiffs’ alleged damages, then Defendant claims the benefit
of that recovery or relief by setoff, payment, credit, recoupment, accord, satisfac-
tion, or otherwise.

THIRTY-SEVENTH DEFENSE

In the event Defendant is liable to Plaintiffs, Plaintiffs cannot recover the
amount Defendant has already paid or will pay. Defendant affirmatively pleads the
doctrine of accord and satisfaction and is entitled to a setoff or credit as to sums
previously paid or to be paid to Plaintiffs.

THIRTY-EIGHTH DEFENSE

Defendant affirmatively pleads and alleges all applicable express terms, limi-

tations, exclusions, and conditions of Homeowners Policy No. 979341038 633 1

bearing an effective policy period of 3/14/16-3/14/17, including the following:

Answer and Defenses
Page 17 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 26 of 120

Case: 25C01:19-cv-00910-LCS Document #: 6

SECTION I - EXCLUSIONS

WE DO NOT COVER LOSS RESULT-
ING DIRECTLY OR INDIRECTLY
FROM:

3. WATER DAMAGE, MEANING:

a. FLOOD, SURFACE WATER,
WAVES, WAVE WASH TIDAL
WATER, OVERFLOW OF A
BODY OF WATER, OR SPRAY
FROM ANY OF _ THESE,
WHETHER OR NOT A RE-
SULT OF PRECIPITATION;
OR DRIVEN BY WIND;

b. WATER
(1) WHICH BACKS’ UP
THROUGH SEWERS
AND DRAINS;

(2) WHICH OVERFLOWS
FROM A SUMP; OR

c. WATER BELOW THE SUR-
FACE OF THE GROUND, IN-
CLUDING WATER:

(1) WHICH EXERTS PRES-
SURE ON, OR SEEPS
OR LEAKS THROUGH
A BUILDING, DRIVE-
WAY, ROADWAY,
WALKWAY, PAVE-
MENT, FOUNDATION,
SPA, HOT TUB, SWIM-
MING POOL OR
OTHER STRUCTURE;

(2) WHICH CAUSES
EARTH MOVEMENT.

HO-3 (06-91) Ex. 1 at 10.

Filed: 04/10/2019

HO-300 MS (09-12)

THIS ENDORSEMENT CHANGES
THE POLICY. PLEASE READ IT
CAREFULLY.

SPECIAL PROVISIONS —- MIS-
SISSIPPI

SECTION I - EXCLUSIONS

The first paragraph of this section is
deleted and replaced by the following:

We do not cover any direct or indirect
loss or damage caused by, resulting
from, contributing to or aggravated by
any of these excluded perils. Loss from
any of these perils is excluded regard-
less of any other cause or event con-
tributing concurrently or in any se-
quence to the loss.

These exclusions apply whether or not
the loss event:

(1) Results in widespread damage;
(2) Affects a substantial area; or
(3) Occurs gradually or suddenly.

These exclusions also apply whether or
not the loss event arises from:

(1) Any acts of nature;

(2) Any human action or inaction;

(3) The forces of animals, plants or
other living or dead organisms;
or

(4) Any other natural or artificial
process.

Page 18 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 27 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 19 of 21

3. Water Damage is deleted and replaced by the following:
3. Water Damage, meaning;

a. Flood, surface water, ground water, storm surge, waves, wave wash, tidal wa-
ter, tsunami, seiche, overflow of a body of water, or spray from any of these,
whether or not a result of precipitation or driven by wind;

b. Any water or water borne material that enters through or backs up from a
sewer or drain, or which discharges or overflows from a sump, sump pump or
related equipment;

c. Any water or water borne material located below the surface of the ground
including water or water borne material:

(1) Which exerts pressure on, seeps, leaks or flows into:
(a) Any part of the dwelling or other structures;
(b) The foundation of the dwelling or other structures;
(c) | Any paved surface located on the “residence premises”; or
(d) Any spa, hot tub, or swimming pool.
(2) Which causes earth movement; or
HO-300 MS (09-12) Ex. 1 at 1-2.
THIRTY-NINTH DEFENSE
Defendant reserves the right to allege other potentially applicable express
terms, limitations, exclusions, and conditions of Homeowners Policy No.
979341038 633 1 bearing an effective policy period of 3/14/16-3/14/17.
FORTIETH DEFENSE
If any other additional defense is available, becomes available, appears dur-
ing discovery, results from discovery, or develops through investigation, Defendant

gives notice that it intends to rely on that defense and reserves the right to amend

this answer and defenses to assert it.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 28 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 20 of 21

FORTY-FIRST DEFENSE

In the event Defendant failed to address an allegation in Plaintiffs’ Com-

plaint that would render it liable to Plaintiffs whatsoever, all allegations not specifi-

cally admitted within this answer and defenses are denied. In addition, if Defend-

ant failed to assert an affirmative defense, it specifically reserves the right to amend

this answer and defenses to include it.

CONCLUSION

Therefore, having fully answered the allegations in Plaintiffs’ Complaint and

asserted defenses, Defendant respectfully requests that the Court dismiss Plaintiffs’

Complaint and tax all costs against Plaintiffs. In addition, Defendant requests other

similar relief the Court might decide is appropriate under the circumstances.

Dated: 4/10/19

Answer and Defenses
Page 20 of 21

Respectfully submitted,

Defendant The Automobile Insur-
ance Company of Hartford, Connect-
icut (improperly named as “The
Travelers Insurance Company”)

s/ Blake D. Smith

Dale G. Russell (MSB #10837)
Blake D. Smith (MSB #103255)
COPELAND, COOK, TAYLOR &
BUSH, P.A.

600 Concourse, Suite 100

1076 Highland Colony Parkway
(39157)

Post Office Box 6020

Ridgeland, Mississippi 39158
T+601.856.7200
F+601.856.7626
drussell@ccb.com
bsmith@cctb.com

Attorneys for Defendant

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 29 of 120

Case: 25CO1:19-cv-00910-LCS Document#:6 Filed: 04/10/2019 Page 21 of 21

CERTIFICATE OF SERVICE
I, Blake D. Smith, certify that on April 10, 2019, I electronically filed a true and
correct copy of the previous document with the county court using the MEC system and
that I sent a true and correct copy of it to the following non-MEC participants by U.S.
mail and U.S. certified mail, return receipt requested:

Niya Hopkins—Archie
David L. Archie
5852 Clubview Drive
Jackson, MS 39211
Plaintiffs (pro se)

Blake D. Smith
Blake D. Smith

 

Answer and Defenses
Page 21 of 21
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 30 of 120

Case: 25CO1:19-cv-00910-LCS Document#:7 Filed: 04/11/2019 Page1of3

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

MOTION TO DISMISS

Defendant, Barbara Brown (“Brown”), moves the Court to dismiss the Complaint filed in
this action pursuant to Rule 12(b)(6), Mississippi Rules of Civil Procedure. As grounds in support
of said Motion, Brown would show the Court as follows:

1. Rule 8(a), Mississippi Rules of Civil Procedure requires a complaint to set forth
“(1) a short and plain statement of the claim showing that the pleader is entitled to relief, and (2)
a demand for judgment for the relief to which he deems himself entitled. . . .”

2. The Complaint in this action, a true and correct copy of which is attached hereto as
Exhibit “A”, does not contain a plain statement of the claim showing the pleader is entitled to any
relief against Brown. The Complaint sets forth a number of statements and a number of questions.
However, the Complaint does not set forth any relationship between Plaintiffs and Brown which
would have created any duty flowing from Brown to the Plaintiffs with respect to a swimming
pool.

3. Brown cannot determine what causes of action are being asserted against her and
for what reasons. Without knowing the causes of action being pleaded against her and/or some
basis therefor, Brown cannot identify all appropriate defenses to be asserted in response to the

Complaint.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 31 of 120

Case: 25CO1:19-cv-00910-LCS Document#:7 Filed: 04/11/2019 Page 2of3

4, While the Complaint does request relief in the form of money and/or punitive
damages, there are no allegations in the Complaint to support why the Plaintiffs would be entitled
to any money damages or punitive damages from Brown.

= In short, the Complaint is woefully deficient and fails to comply with Rule 8(a) and
8(e), Mississippi Rules of Civil Procedure.

6. The Complaint fails to state a claim or cause of action upon which relief can be
granted and should be dismissed.

WHEREFORE, PREMISES CONSIDERED, Defendant, Barbara Brown, respectfully
requests that the Court dismiss the Plaintiffs’ Complaint pursuant to Rule 12(b)(6), Mississippi
Rules of Civil Procedure.

Respectfully submitted, this the 11" day of April, 2019.

BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhfirm.com

Lara Ashley Coleman, Esq. (MS Bar No. 10506)
lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.

4450 Old Canton Road, Suite 210 (39211)

Post Office Box 16089

Jackson, Mississippi 39236-6089

Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 32 of 120

Case: 25C01:19-cv-00910-LCS Document#:7 Filed: 04/11/2019 Page 3 of 3

CERTIFICATE OF SERVICE

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC, a true and correct copy of the above
and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211
Plaintiffs

So certified, this the 11 day of April, 2019.

/s/ David A. Barfield
David A. Barfield

4825-7046-7475, v. 1
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 33 of 120

Case: 25C01:19-cv-00910-LCS Document#:8 Filed: 04/11/2019 Page1of4

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
Vv. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

MEMORANDUM OF AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

Defendant, Barbara Brown (“Brown”), by and through undersigned counsel, and in support
of her Motion to Dismiss pursuant to Rule 12(b)(6), Mississippi Rules of Civil Procedure, would
show unto the Court the following:

Brown was served with Plaintiffs’ Complaint. The Complaint utterly fails to state a claim
or cause of action against Defendant, Brown.

Rule 8(a), Mississippi Rules of Civil Procedure, provides that a pleading which sets forth
a claim for relief. . . “shall contain (1) a short and plain statement of the claim showing that the
pleader is entitled to relief, and (2) a demand for judgment for the relief to which he deems himself
entitled... .”

The Complaint in this case simply consists of a list of statements and a list of questions.
There are no allegations in the Complaint which would create any legal duty to the Plaintiffs which
is alleged to have been breached by Brown. The Complaint does not set forth a cause of action
against Brown. Defendant has no idea what the alleged cause of action against her might be and,
therefore, cannot identify what defenses should be asserted in this action.

Although Rule 8 no longer requires technical form of pleadings, notice pleadings must still

place a party on notice of the claim asserted. Estate of Stevens v. Wetzel, 762 So.2d 293 (Miss.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 34 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:8 Filed: 04/11/2019 Page 2of4

2000). The Complaint in this action is akin to the complaint in Sladen v. Hansford, 815 So.2d 471
(Miss. Ct. App. 2002), wherein the plaintiff's complaint alleging that he was assaulted while on
the defendant’s property was not sufficient to provide notice of a negligence cause of action.

While Plaintiffs’ Complaint does make a claim for relief in the form of a money judgment
and/or for punitive damages, the Complaint fails to state any grounds for such relief as against
Brown. Rule 8 is satisfied when the pleadings give notice of the grounds for relief. McClain v.
Westside Bone & Joint Center, 656 So.2d 119 (Miss. 1995).

The Complaint does not put Brown on fair notice of what claim or causes of action are
being asserted against her, therefore making it impossible for her to identify what defenses might
apply. Although facts in complaints do not have to be stated in detail, it is necessary to state
enough facts to put the other party on fair notice of the basis of the claim. Hester v. Bandy, 627
So.2d 833 (Miss. 1993).

While requiring a short and plain statement of the claim, Rule 8 does not eliminate the
necessity of showing all circumstances which support the claim. Parker v. Mississippi Game and
Fish Commission, 555 So.2d 725 (Miss. 1989). Here, the Complaint does not set forth any
circumstances which would support any claim against Brown.

Brown does not know whether a claim is being made against her for negligence, breach of
contract, or any other cause of action. A pleading must give notice of the claim which will be
offered at trial rather than stating facts or narrowing issues. Independent Life & Accident Ins. Co.
v. Peavy, 528 So.2d 1112 (Miss. 1988). A complaint should set out the elements of the offense.
Comic Delta, Inc. v. Pate Stevador Co. of Pascagoula, Inc., 521 So.2d 857 (Miss. 1988). Further,
a complaint must set forth sufficient facts to support a cause of action. Surrette v. B&M Building

Supply, 441 So.2d 551 (Miss. 1983). Here, there are no facts to establish any relationship or legal
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 35 of 120

Case: 25CO1:19-cv-00910-LCS Document#:8 Filed: 04/11/2019 Page 3 of 4

duty of Brown to instruct the Plaintiffs on how to clean their swimming pool or any other matter
which is set forth in the purported Complaint.

WHEREFORE, PREMISES CONSIDERED, as stated hereinabove, the Complaint filed in
this matter fails to state a claim or cause of action against Defendant, Barbara Brown, upon which
relief can be granted. Accordingly, Brown respectfully requests that the Court dismiss the
Plaintiffs’ Complaint pursuant to Rule 12(b)(6), Mississippi Rules of Civil Procedure.

Respectfully submitted, this the 11" day of April, 2019.

BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhfirm.com
Lara Ashley Coleman, Esq. (MS Bar No. 10506)

lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.
4450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, Mississippi 39236-6089
Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 36 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:8 Filed: 04/11/2019 Page 4of4

CERTIFICATE OF SERVICE

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC, a true and correct copy of the above
and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211
Plaintiffs

So certified, this the 11" day of April, 2019.

/s/ David A. Barfield
David A. Barfield

4832-4037-6979, v. 1
6/19/2019 Case 3:19-cv-00351-TSL-Ridatth Baawwiaie Dis Gict-HidlegnoeGménd QuerPage 37 of 120

Full docket text for document 9:
DOCKET ANNOTATION as to [7] : ATTORNEY REFILING WITH ATTACHMENTS. (MG)

 

 

 

MEC Service Center

Transaction Receipt

 

 

 

 

06/19/2019 10:32:07

 

 

You will be charged $0.20 per page to view or print

 

 

 

 

 

 

 

 

 

documents.
MEC Login: |/bs103255M Client Code: ||400-1041
Search 25CO1:19-cv-00910-
iption: ||History/D t

Description istory/Documents Criteria; LCS

Bill

illable 1 Cost: 0.20

Pages:

 

 

 

 

 

 

 

 

 

https://seventh.circuit.mec.ms.gov/cgi-bin/HistDocQry.pl?774489213128015-L_ShowDktTxt_1 -0-242448-9-26-0
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 38 of 120

Case: 25CO1:19-cv-00910-LCS Document#:10 Filed: 04/11/2019 Page1of3

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

MOTION TO DISMISS

Defendant, Barbara Brown (“Brown”), moves the Court to dismiss the Complaint filed in
this action pursuant to Rule 12(b)(6), Mississippi Rules of Civil Procedure. As grounds in support
of said Motion, Brown would show the Court as follows:

1. Rule 8(a), Mississippi Rules of Civil Procedure requires a complaint to set forth
“(1) a short and plain statement of the claim showing that the pleader is entitled to relief, and (2)
a demand for judgment for the relief to which he deems himself entitled. . . .”

2. The Complaint in this action, a true and correct copy of which is attached hereto as
Exhibit “A”, does not contain a plain statement of the claim showing the pleader is entitled to any
relief against Brown. The Complaint sets forth a number of statements and a number of questions.
However, the Complaint does not set forth any relationship between Plaintiffs and Brown which
would have created any duty flowing from Brown to the Plaintiffs with respect to a swimming
pool.

3. Brown cannot determine what causes of action are being asserted against her and
for what reasons. Without knowing the causes of action being pleaded against her and/or some
basis therefor, Brown cannot identify all appropriate defenses to be asserted in response to the

Complaint.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 39 of 120

Case: 25CO1:19-cv-00910-LCS Document#:10 Filed: 04/11/2019 Page 2of3

4. While the Complaint does request relief in the form of money and/or punitive
damages, there are no allegations in the Complaint to support why the Plaintiffs would be entitled
to any money damages or punitive damages from Brown.

5. In short, the Complaint is woefully deficient and fails to comply with Rule 8(a) and
8(e), Mississippi Rules of Civil Procedure.

6. The Complaint fails to state a claim or cause of action upon which relief can be
granted and should be dismissed.

WHEREFORE, PREMISES CONSIDERED, Defendant, Barbara Brown, respectfully
requests that the Court dismiss the Plaintiffs’ Complaint pursuant to Rule 12(b)(6), Mississippi
Rules of Civil Procedure.

Respectfully submitted, this the 11" day of April, 2019.

BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhfirm.com
Lara Ashley Coleman, Esq. (MS Bar No. 10506)

lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.
4450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, Mississippi 39236-6089
Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 40 of 120

Case: 25CO1:19-cv-00910-LCS Document#:10 Filed: 04/11/2019 Page 3of3

CERTIFICATE OF SERVICE

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC, a true and correct copy of the above
and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211
Plaintiffs

So certified, this the 11" day of April, 2019.

/s/ David A. Barfield
David A. Barfield

4825-7046-7475, v. 1
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 41 of 120

Case: 25CO1:19-cv-00910-LCS Document#:10-1 Filed: 04/11/2019 Page 1 of 2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

 

NIYA HOPKINS — ARCHIE & DAVID L. ARCHIE PLAINTIFF
VS CAUSENO.__ | 4-@(O
TRAVELERS INSURANCE COMPANY, File &
BARBARA BROWN, 7 x
HUB INTERNATIONAL GULF SOUTH. -*° MAR 98 2019. sNJEFENDANT
COMPLAINT ZACK WALLACE, CIRCUIT CLERK
BY. §.c

 

Comes this way is NIYA HOPKINS — ARCHIE & DAVID L. ARCHIE to say unto this Court,

1. Niya Hopkins - Archie & David L. Archie live at 5852 Clubview Drive, Jackson Mississippi.

2. Travelers Insurance Co, has provided insurance coverage for the house since 2006.

Ww

Agent Barbara Brown never discussed then or now whether the pool was covered or how or
weather additional coverage was available.

The residence was constructed in about 1977.

The house was purchased in about 2006.

The cleaning procedure was used trouble free by David L. Archie for approximately ten years.
The pool rose hypothethetically caused by the manner suggested by the engineer.

The poo! could have rose because of other causes.

oO FN nM F

The pool had a much lighter north wall than the other areas of the pool.

10. No one said that Mr. Archie should not continue cleaning his pool that way.

11, This was an acceptable way of cleaning the pool.

12. No one gave Mr. Archie instructions to not clean his pool in this way.

13. Since he did it this way for ten years, there was no reason to stop now.

14. The pool rose on March 19, 2016, it rained back on March 10 and March 11, 2016.

15. The pool was allowed to tear up the ground. Was there no coverage?

16. Why didn't someone come out and discuss the pool cleaning right before renewing the policy?

17. Why did no one come out to discuss any other alternate ways to clean the pool and do other
things to the house?

18. Did you come to just make money on my overpriced insurance?

19. Why didn't some one tell me that if I cleaned my pool wrong, I would have no insurance?

20. Was there some other insurance which would take care of my pool if this same thing happened?

EXHIBIT "A"
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 42 of 120

Case: 25CO1:19-cv-00910-LCS Document#:10-1 Filed: 04/11/2019 Page 2 of 2

21. We cannot go outside into the back yard because of how it looks.

WHEREFORE, PREMISES CONSIDERED, | request that you do award any money for the pool or
interest, attorneys fees, or Niya Hopkins — Archie & David L. Archie or punitive damages to be

determined at trial.
Respectfully submitted,

bye Hopkins — Archie & David L. Archie
5852 Clubview Drive
Jackson, Mississippi 39211

CERTIFICATE OF SERVICE
I , Niya Hopkins — Archie & David L. Archie, do hereby certify that I have this day delivered a

true and correct copy of the foregoing COMPLAINT to the person(s) named below by any one of the

Aypthnd 5 Piel L Gullo

Niya Hopkins — Archie & David L. Archie
5852 Clubview Drive
Jackson, Mississippi 3929@-SSe@

following methods: Mail, or in court.

 

TRAVELERS INSURANCE CO
P.O. BOX 681746

FRANKLIN, TH 37068 wie OE MISS:
ee <AAY Pj: So; 5
HUB INTERNATIONAL GULF SOUTH £9” 1D # 105057 so"

300 Concourse Blvd -- Suite 300

Ridgeland, MS 39157 ‘Comaission fers,
“2B. duly 10, W022, sf
BARBARA BROWN eyes

"Seeueet®

300 Concourse Blvd — Suite 300
Ridgeland, MS 39157
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 43 of 120

Case: 25CO1:19-cv-00910-LCS Document#:11 Filed: 04/12/2019 Page 1of2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

 

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE
& DAVID L. ARCHIE PLAINTIFFS
VS. CIVIL ACTION NO. 19-910
TRAVELERS INSURANCE COMPANY,
BARBARA BROWN AND HUB
INTERNATIONAL GULF SOUTH DEFENDANTS
NOTICE OF APPEARANCE

 

Dale G. Russell of the law firm of Copeland, Cook, Taylor & Bush, P.A., 600 Concourse,
Suite 100, 1076 Highland Colony Parkway, Ridgeland, Mississippi, 39157, hereby enters his
appearance as one of the attorneys of record for the Defendant Travelers Insurance Company.
THIS, the 12" day of April, 2019.
Respectfully submitted,

TRAVELERS INSURANCE COMPANY

BY: _/s/ Dale G. Russell
DALE G. RUSSELL (MSB#10837)
BLAKE D. SMITH (MSB#103255)
ATTORNEYS FOR DEFENDANT

OF COUNSEL:

COPELAND, COOK, TAYLOR AND BUSH, P.A.
600 Concourse, Suite 100

1076 Highland Colony Parkway (39157)

Post Office Box 6020

Ridgeland, Mississippi 39158

Telephone No.: (601) 856-7200

Facsimile No.: (601) 856-7626

drussell(@cctb.com
bsmith@ecctb.com
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 44 of 120

Case: 25CO1:19-cv-00910-LCS Document#:11 Filed: 04/12/2019 Page 2 of 2

CERTIFICATE OF SERVICE
I, Dale G. Russell, counsel for Defendant, certify that on the 12" day of April, 2019, a
true and correct copy of the previous document was served via United States mail, postage
prepaid, to the following:
Niya Hopkins-Archie
David L. Archie
5852 Clubview Drive

Jackson, MS 39211
Plaintiffs (pro se)

/s/ Dale G. Russell
Dale G. Russell
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 45 of 120

Case: 25CO1:19-cv-00910-LCS Document#:12 Filed: 04/12/2019 Page1of2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

NOTICE OF HEARING
Please take notice that Defendant, Barbara Brown will bring her Motion to Dismiss [Doc.
10] and Memorandum of Authorities in Support of Motion to Dismiss [Doc. 8] on for hearing
before the Honorable LaRita Cooper-Stokes, on Thursday, May 23, 2019, at 9:30 a.m. at the Hinds
County Courthouse, Jackson, Mississippi.
Respectfully submitted, this the 12 day of April, 2019.
BARBARA BROWN

By: /s/Lara Ashley Coleman
Lara Ashley Coleman, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhfirm.com
Lara Ashley Coleman, Esq. (MS Bar No. 10506)

lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.
4450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, Mississippi 39236-6089
Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 46 of 120

Case: 25C01:19-cv-00910-LCS Document #: 12

Filed: 04/12/2019 Page 2 of2

CERTIFICATE OF SERVICE

I, Lara Ashley Coleman, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC, a true and correct copy of the above

and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211

Plaintiffs

Dale G. Russell, Esq. (MSB# 10837)

drussell@cctb.com
Blake D. Smith, Esq. (MSB# 103255)

bsmith@ecctb.com
Copeland, Cook, Taylor & Bush, P.A.

P. O. Box 6020
Ridgeland, MS 39158
Attorneys for Defendant, Travelers Insurance Company

So certified, this the 12" day of April, 2019.

484 1-7343-0164, v. 1

/s/ Lara Ashley Coleman
Lara Ashley Coleman
Case 3:19-cv-00351-TSL-RHW Documenté6 Filed 06/20/19 Page 47 of 120

, Case: 25CO1:19-cv-00910-LCS Document#:13 Filed: 04/22/2019 Page1of7

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

NIYA HOPKINS-ARCHIE
AND DAVID ARCHIE PLAINTIFFS

Vs, CIVIL ACTION NO: 19-910

TRAVELERS INSURANCE COMPANY
BARBARA BROWN and
HUB INTERNATIONAL GULF SOUTH DEFENDANTS

PLAINTIFE!.S..MOTION..TO..FILE.... ..
__AN: AMENDED: COMPLAINT: MRCP RULE: 14

 

COMES NOW the Plaintiffs, Niya Hopkins-Archie and David
Archie, and files this their Motion To Allow them to file an
Amended Complaint, in the form as hereto attached to this Motion
as Exhibit "A". and incorporated herein by reference and in
support thereof would show that the filing of an Amended Complaint
is necessary and in the interest of equity and justice and
judicial economy.

That the Defendants herein have not filed an Answer to
the Complaint previously filed in this Cause; and has filed Motions
to Dismiss due to the nature of the Plaintiff's original Complaint;
and Under Rule 14, M.R.C.P., the Plaintiffs are entitled to file
their Amended Complaint.

WHEREFORE, Plaintiffs pray that upon consideration of this
Motion To Amend Complaint; the Court will enter its Order granting
Plaintiff to file their Amended Complaint in the form attached
hereto as Exhibit "A" and incorporated herein by reference.

This the 1% day of April, 2019.

  
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 48 of 120

iCase: 25CO1:19-cv-00910-LCS Document#:13 Filed: 04/22/2019 Page 2of7

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

NIYA HOPKINS-ARCHIE
AND DAVID ARCHIE PLAINTIFFS

VS. CIVIL ACTION NUMBER: 19-910

TRAVELERS INSURANCE COMPANY,
BARBARA BROWN and DEFENDANTS
HUB INTERNATIONAL GULF SOUTH

AMENDED ‘COMPLAINT
COMES NOW, Plaintiffs, NIYA HOPKINS-ARCHIE and David
Archie, husband and wife, and files this their Amended Complaint

against each of the Defendants as follows, to-wit:

PARTIES
1, Plaintiffs, Niya Hopkins-Archie and David Archie are
husband and wife and are adult resident citizens of the State of

Mississippi; their residence is located at 5852 Clubview Drive,
Jackson, Mississippi, which is located in the First Judicial

District of Hinds County, Mississippi.

2, Travelers Insurance Company is a Nationwide Insurance
Company through the United States of America and does business
throughout the State of Mississippi, and has one of it's agent

and offices located at 300 Concourse Blvd. , Suite 300, Ridgeland,

Mississippi; that Travelers Insurance Company maintains their
Offices at P.O. Box 681746, Franklin, Tennessee 37068; and that

process of this Court may be served upon them pursuant to the

Exhbt "AC
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 49 of 120

; Case: 25CO1:19-cv-00910-LCS Document#:13 Filed: 04/22/2019 Page 3of7

Laws of the State of Mississippi,

The Defendant, Barbara Brown, is an agent of Travelers
Insurance Company, and that she is an adult resident citizen of
the State of Mississippi; that service of process of this Court
may be served upon Defendant, Barbara Brown by serving her at

her place of employment located at 300 Concourse Blvd. Suite 300,

Ridgeland, Mississippi.

The Defendant, HUB INTERNATIONAL GULF SOUTH, is a commerical
business doing business in the First Judicial District of Hinds
County, Mississippi, and that service of process of this Court may
be served upon this Defendant by serving the Defendant at 300

Concourse Blvd., Suite 300, Ridgeland, Mississippi.

’ FACTS

 

3, That the Plaintiffs, NIYA HOPKINS-ARCHIE and David

Archie, are husband and wife, and that they purchased a home located
at 5852 Clubview: Drive, Jackson, Mississippi in 2006. That the
house purchased by the Plaintiffs had a swimming pool at the time

the house was purchased by the Plaintiffs.

4, The Plaintiffs would show, that at the time of the
purchase of their home at 5852 Clubview Drive, Jackson, Mississippi,
they purchase a policy of home insurance from agent, Barbara Brown
whose offices is located at 300 Concourse Blvd. Ridgeland, Miss-

issippi; that the Defendant, Barbara Browm, provided the Plaintiffs
Case 3:19-cv-00351-TSL-RHW Documenté6 Filed 06/20/19 Page 50 of 120

, Case: 25CO1:19-cv-00910-LCS Document#:13 — Filed: 04/22/2019 Page 4 of 7

2

Niya Hopkins-Archie and David Archie with a policy of home

insurance provided by Travelers Insurance Company, Policy Number

No: beginning in 2006 and continue to remain in effect

through the year 2019; and was in effect at the time the Plaintiffs

suffered damage to their property.

5. The Plaintiffs would show unto the Court, that on
or about March 19, 2016, the Plaintiff's swimming pool rose out
of the ground, and fell apart and is completely destroyed and can
not be rapaired, and the only alternative is to have a new swimming
pool installed at the Plaintiff's home at 5852 Clubview Drive

Jackson, Mississippi, which is located in the First Judicial District

of Hinds County, Mississippi.

6, The Plaintiffs would show unto the Court, that he and
his wife contacted their insurance agent, Barbara Brown immediately

after March 19, 2016 and advised her of the damage to their property

and the damages to their swimming pool.

7. The Plaintiffs were advised by their agent, Barbara

Brown, to file a claim and that she would contact the Travelers

Insurance Company, and advise them of their loss.

8. THat thereafter, an agent of Travelers Insurance Company
contacted the Plaintiffs and made an investigation and took photos

of the damaged swimming pool; and advised the Plaintiffs that they

would get back in touch with them.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 51 of 120

, Case: 25CO1:19-cv-00910-LCS Document#:13 Filed: 04/22/2019 Page 5 of 7

9, Between March 19, 2016 and the present date, the
Plaintiffs has made neumerous telephone calls to their agent
Barbara Brown and Travelers Insurance Company concerning their

replacement of their swimming pool and property damages,

10. The Plaintiffs would show that both Barbara Brown
and Travelers Insurance Company, has continually mis-informed
and delayed in having the Plaintiff's claim for damages to their
swimming pool repaired and or replaced. That they have delayed

having their pool repaired or replace under the terms and provisions

of their insurance policy.

11, The Plaintiffs were thereafter on or about
advised by the adjuster for Travelers Insurance Company, that they
did not have insurance coverage on their swimming pool, and that

the Travelers Insurance Company was not going to repair or replace

the Plaintiffs swimming pool.

12. Plaintiffs suffered damages to their property, including
their loss incurred by the loss of the swimming pool, the loss of
use of the swimming pool as well as the loss of use of their back
yard, In addition, the Plaintiff's suffered damages as a result of
having purchase home owner's insurance on thier home, paying the

required premiums, and then being denied coverage by the insurance

carrier.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 52 of 120

, case: 25CO1:19-cv-00910-LCS Document#:13 Filed: 04/22/2019 Page 6 of 7
13. That as a direct and proximate result of Defendant's
conduct and actions, Plaintiffs seek pecuniary damages, actual
damages, damages for the insurance company and it's agents for
having misled the Plaintiffs regarding their insurance coverage
under their home insurance policy, together with actual damages

in the amount of $50,000.
DEMAND: FOR RELIEF
14. The Plaintiffs demands the following relief.

a. Trial by Jury.

b. Judgment for Plaintiffs against Defendants.
c. An award of compensatory damages

d, An award of actual damages.

e. An award of puntivie damages

f, An award of attorney fees and all cost of court, cost

of expert witnesses.

g. Post-judgment interest.

h Such other and further relief as the Plaintiffs may be

entitled to in the premises ,

Respectfully submitted on this the _Z2- day of April, 2019.

tihekobt

Cpu t Qubdie
PRESENTED TO THE COURT BY: DAVID’ ARCHIE

DAVID ARCHIE & NYIA HOPKINS~ARCHIE

5852 Clubview Drive
Jackson, Mississippi 39211
Tel: 601-918-4353 PRO SE
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 53 of 120

> Case: 25CO1:19-cv-00910-LCS Document#:13 Filed: 04/22/2019 Page/7of7

CERTIFICATE OF SERVICE

 

We, David Archie and Niya Hopkins~-Archie do hereby certify
that we have this date caused to be delivered to each of the
Defendants hereinafter shown a true and complete copy of the
Plaintiff's Amended Complaint, by MEC and by sending the same by
united State Mail, postage prepaid, as follows:

PETTIS, BARFIELD & HESTER, PA.

ATTORNEYS AT LAW

Attention: Lara Ashley Coleman

Post Office Box 16089

Jackson, Mississippi 39236-6089

COPELAND, COOK, TAYLOR AND BUSH, PA
ATTORNEYS AT LAW ;

Attention: Dale G.' Russell & Blake D. Smith
Post Office Box 6020

Ridgeland, Mississippi 39158

Travelers Insurance Company

P.O. Box 681746
Franklin, Tn. 37068

HUB INTERNATIONAL GULF SOUTH
300 Concourse Blvd, Suite 300
Ridgeland, Mississippi 39157

BARBARA BROWN
300 Concourse Blvd, Suite 300

Ridgeland, Mississippi 39157.

SO certified on this 22 day of April, 2019.

Cpu ode Nye Hey >—
DAVID ARCHIE & NIYA ARCHIE

5852 Clubview Drive

Jackson, Mississippi

Tel: 601-918-4353

PRO SE

  
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 54 of 120

Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page1of6

‘

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

NIYA HOPKINS ~ARCHIE
AND DAVID ARCHIE PLAINTIFFS

VS. CIVIL ACTION NUMBER: 19-910

TRAVELERS INSURANCE COMPANY,
BARBARA BROWN and DEFENDANTS
HUB INTERNATIONAL GULF SOUTH

AMENDED COMPLAINT
COMES NOW, Plaintiffs, NIYA HOPKINS-ARCHIE and David
Archie, husband and wife, and files this their Amended Complaint

against each of the Defendants as follows, to-wit:

PARTIES
lL. Plaintiffs, Niya Hopkins-Archie and David Archie are
husband and wife and are adult resident citizens of the State of
Mississippi; their residence is located at 5852 Clubview Drive,

Jackson, Mississippi, which is located in the First Judicial

District of Hinds County, Mississippi.

2, Travelers Insurance Company is a Nationwide Insurance
Company through the United States of America and does business
throughout the State of Mississippi, and has one of it's agent
and offices located at 300 Concourse Blvd. , Suite 300, Ridgeland,
Mississippi; that Travelers Insurance Company maintains their

Offices at P.O. Box 681746, Franklin, Tennessee 37068; and that

process of this Court may be served upon them pursuant to the
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 55 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page 2of6

.

Laws of the State of Mississippi.

The Defendant, Barbara Brown, is an agent of Travelers
Insurance Company, and that she is an adult resident citizen of
the State of Mississippi; that service of process of this Court
may be served upon Defendant, Barbara Brown by serving her at

her place of employment located at 300 Concourse Blvd, Suite 300,

Ridgeland, Mississippi.

The Defendant, HUB INTERNATIONAL GULF SOUTH, is a commerical
business doing business in the First Judicial District of Hinds
County, Mississippi, and that service of process of this Court may
be served upon this Defendant by serving the Defendant at 300

Concourse Blvd., Suite 300, Ridgeland, Mississippi.

FACTS

 

3, That the Plaintiffs, NIYA HOPKINS-ARCHIE and David
Archie, are husband and wife, and that they purchased a home located
at 5852 Clubview Drive, Jackson, Mississippi in 2006, That the
house purchased by the Plaintiffs had a swimming pool at the time

the house was purchased by the Plaintiffs,

4, The Plaintiffs would show, that at the time of the
purchase of their home at 5852 Clubview Drive, Jackson, Mississippi,
they purchase a policy of home insurance ‘from agent, Barbara Brown
whose offices is located at 300 Concourse Blvd. Ridgeland, Miss-

issippi; that the Defendant, Barbara Browm, provided the Plaintiffs
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 56 of 120

Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page 3of6

Niya Hopkins-Archie and David Archie with a policy of home

insurance provided by Travelers Insurance Company, Policy Number

No: beginning in 2006 and continue to remain in effect

through the year 2019; and was in effect at the time the Plaintiffs

suffered damage to their property.

5. The Plaintiffs would show unto the Court, that on
or about March 19, 2016, the Plaintiff's swimming pool rose out
of the ground, and fell apart and is completely destroyed and can
not be repaired, and the only alternative is to have a new swimming
pool installed at the Plaintiff's home at 5852 Clubview Drive

Jackson, Mississippi, which is located in the First Judicial District

of Hinds County, Mississippi.

6. The Plaintiffs would show unto the Court, that he and
his wife contacted their insurance agent, Barbara Brown immediately

after March 19, 2016 and advised her of the damage to their property

and the damages to their swimming pool.

7. The Plaintiffs were advised by their agent, Barbara

Brown, to file a claim and that she would contact the Travelers

Insurance Company, and advise them of their loss,

8, THat thereafter, an agent of Travelers Insurance Company
contacted the Plaintiffs and made an investigation and took photos

of the damaged swimming pool; and advised the Plaintiffs that they

would get back in touch with them.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 57 of 120

Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page4of6

9. Between March 19, 2016 and the present date, the
Plaintiffs has made neumerous telephone calls to their agent
Barbara Brown and Travelers Insurance Company concerning their

replacement of their swimming pool and property damages.

10, The Plaintiffs would show that both Barbara Brown
and Travelers Insurance Company, has continually mis-informed
and delayed in having the Plaintiff's claim for damages to their
swimming pool repaired and or replaced, That they have delayed

having their pool repaired or replace under the terms and provisions

of their insurance policy.

11. The Plaintiffs were thereafter on or about
advised by the adjuster for Travelers Insurance Company, that they
did not have insurance coverage on their swimming pool, and that

the Travelers Insurance Company was not going to repair or replace

the Plaintiffs swimming pool.

12, Plaintiffs suffered damages to their property, including
their loss incurred by the loss of the swimming pool, the loss of
use of the swimming pool as well as the loss of use of their back
yard, In addition, the Plaintiff's suffered damages as a result of
having purchase home owner's insurance on thier home, paying the

required premiums, and then being denied coverage by the insurance

carrier.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 58 of 120

» Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page 5of6

13, That as a direct and proximate result of Defendant's
conduct and actions, Plaintiffs seek pecuniary damages, actual
damages, damages for the insurance company and it's agents for
having misled the Plaintiffs regarding their insurance coverage
under their home insurance policy, together with actual damages

in the amount of $50,000,
DEMAND: FOR RELIEF
14, The Plaintiffs demands the following relief.

a. Trial by Jury.

b, Judgment for Plaintiffs against Defendants.

c. An award of compensatory damages

d, An award of actual damages.

e, An award of puntivie damages

f, An award of attorney fees and all cost of court, cost

of expert witnesses,

g. Post-judgment interest.

h Such other and further relief as the Plaintiffs may be

entitled to in the premises .

Respectfully submitted on this the |& day of April, 2019.

 

HOPKINS -ARCHIE

 

HE COURT, B | : BL bent
PRESENTED TO T : . Dad
DAVID‘ARCHIE & NYIA HOPKINS-ARCHIE

5852 Clubview Drive

Jackson, Mississippi 39211
Tel: 601-918-4353 PRO: SE
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 59 of 120

Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page 6of6

.

CERTIFICATE OF SERVICE

We, David Archie and Niya Hopkins-Archie do hereby certify
that we have this date caused to be delivered to each of the
Defendants hereinafter shown a true and complete copy of the
Plaintiff's Amended Complaint, by MEC and by sending the same by
united State Mail, postage prepaid, as follows:

PETTIS, BARFIELD & HESTER, PA.

ATTORNEYS AT LAW

Attention: Lara Ashley Coleman

Post Office Box 16089

Jackson, Mississippi 39236-6089

COPELAND, COOK, TAYLOR AND BUSH, PA
ATTORNEYS AT LAW ;
Attention: Dale G,: Russell & Blake D. Smith
Post Office Box 60020

Ridgeland, Mississippi 39158

Travelers Insurance Company

P.O. Box 681746

Franklin, Tn. 37068

HUB INTERNATIONAL GULF SOUTH
300 Concourse Blvd, Suite 300
Ridgeland, Mississippi 39157

BARBARA BROWN
300 Concourse Blvd. Suite 300

Ridgeland, Mississippi 39157.

SO certified on this 1% day of April, 2019.

—_ A ° .
Dodd Aube Dabo = CBr Ohio, Daath <a,

DAVID' ARCHIE & NIYA ARCHIE
5852 Clubview Drive
Jackson, Mississippi

Tel: 601-918-4353

PRO SE
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 60 of 120

Case: 25CO1:19-cv-00910-LCS Document#:15 Filed: 04/30/2019 Pagelof5

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH
BARBARA BROWN’S OPPOSITION TO PLAINTIFFS’
MOTION TO AMEND COMPLAINT
Defendant, Barbara Brown (“Brown”), files her Opposition to Plaintiffs’ Motion to
Amended Complaint and Consolidated Memorandum in Support of Same, would show unto the
Court the following:
I Procedural Posture
1. On March 8, 2019, Plaintiffs filed their Complaint in this Court [Doc No. 2].
2. On April 11, 2019, Defendant Brown filed her Motion to Dismiss and
Memorandum Brief in Support of Same [Doc Nos. 7-8].
3, On April 12, 2019, Brown set her Motion to Dismiss for hearing on May 23, 2019
[Doc. No. 12].
4. On April 22, 2019, Plaintiffs sought leave to file their Amended Complaint with a
proposed Amended Complaint attached [Doc. No. 13].
I. Argument and Authorities
While the undersigned understands that pursuant to Rule 15 of the Mississippi Rules of
Civil Procedure, leave to amend shall be freely given, Plaintiffs’ proposed Amended Complaint
also fails to state a claim against Brown; therefore, granting Plaintiffs’ leave to file their proposed

Amended Complaint would be futile. Merideth v. Merideth, 987 So. 2d 477, 482 (Miss. Ct. App.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 61 of 120

Case: 25CO1:19-cv-00910-LCS Document#:15 Filed: 04/30/2019 Page2of5

2008) (stating amendments should be freely allowed unless the proposed amendment would still
render the claim futile). As such, Plaintiffs’ Motion for Leave to File Amended Complaint should
be denied.

Rule 8(a), Mississippi Rules of Civil Procedure, provides that a pleading which sets forth
a claim for relief. . . “shall contain (1) a short and plain statement of the claim showing that the
pleader is entitled to relief, and (2) a demand for judgment for the relief to which he deems himself
entitled... .”

There are no allegations in the proposed Amended Complaint which would create any legal
duty to the Plaintiffs which is alleged to have been breached by Brown. The proposed Amended
Complaint does not set forth a cause of action against Brown. Ifthe Court allowed this proposed
Amended Complaint to be filed, Brown has no idea what the alleged cause(s) of action against her
might be and, therefore, cannot identify what defenses should be asserted in this action to
Plaintiffs’ proposed Amended Complaint.

Although Rule 8 no longer requires technical form of pleadings, notice pleadings must still
place a party on notice of the claim asserted. Estate of Stevens v. Wetzel, 762 So.2d 293 (Miss.
2000). The Complaint in this action is akin to the complaint in Sladen v. Hansford, 815 So.2d 471
(Miss. Ct. App. 2002), wherein the plaintiff's complaint alleging that he was assaulted while on
the defendant’s property was not sufficient to provide notice of a negligence cause of action.

While Plaintiffs’ proposed Amended Complaint does make a claim for relief in the form
of money damages and punitive damages, the proposed Amended Complaint fails to state any
cause of action or grounds for such relief against Brown. Rule 8 is satisfied when the pleadings
give notice of the grounds for relief. McClain v. Westside Bone & Joint Center, 656 So.2d 119

(Miss. 1995).
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 62 of 120

Case: 25CO1:19-cv-00910-LCS Document#:15 Filed: 04/30/2019 Page 3of5

The proposed Amended Complaint does not put Brown on fair notice of what claim or
causes of action are being asserted against her, therefore making it impossible for her to identify
what defenses might apply. Although facts in complaints do not have to be stated in detail, it is
necessary to state enough facts to put the other party on fair notice of the basis of the claim. Hester
v. Bandy, 627 So.2d 833 (Miss. 1993).

Brown does not know whether a claim is being made against her for negligence, breach of
contract, or any other cause of action. A pleading must give notice of the claim which will be
offered at trial rather than stating facts or narrowing issues. Independent Life & Accident Ins. Co.
v. Peavy, 528 So.2d 1112 (Miss. 1988). A complaint should set out the elements of the offense.
Comic Delta, Inc. v. Pate Stevador Co. of Pascagoula, Inc., 521 So.2d 857 (Miss. 1988). Further,
a complaint must set forth sufficient facts to support a cause of action. Surrette v. B&M Building
Supply, 441 So.2d 551 (Miss. 1983).

Here, there are no facts to establish any relationship or legal duty of Brown to instruct the
Plaintiffs on how to clean their swimming pool or any other matter which is set forth in the
proposed Complaint. As a reminder to the Court, Brown is an insurance agent that assisted
Plaintiffs in procuring an insurance policy from Travelers Insurance Company. Brown is not
in the business of cleaning swimming pools.

If the cause of action Plaintiffs are attempting to assert is negligence, Brown clearly owed
no duty to instruct Plaintiffs on how to clean their pool. Sanderson Farms v. McCullough, 212
So.3d 69, 76 (Miss. 2017) (stating Plaintiff must establish by a preponderance of the evidence a
duty and a breach of duty).

If the cause of action Plaintiffs are attempting to assert is breach of contract, Brown had no

contract with Plaintiffs and could not have breached same. To establish a contract, a party must
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 63 of 120

Case: 25C01:19-cv-00910-LCS Document#:15 Filed: 04/30/2019 Page4of5

show an offer, acceptance and consideration. McKenzie v. Mississippi Municipal Service
Company, 193 So.3d 676, 679 (MS Ct. App. 2016). Further, if Plaintiffs had any evidence of a
contract, they failed to attach any purported contract to their proposed Amended Complaint, which
is required by Mississippi law.
Til. Conclusion

As stated previously, Plaintiffs’ proposed Amended Complaint is frivolous and sets forth
no cause of action against Brown. As such, Plaintiffs’ Motion for Leave to File Amended
Complaint should be denied, as it would be futile to allow Plaintiffs leave to file a frivolous
Amended Complaint. Merideth v. Merideth, 987 So. 2d 477, 482 (Miss. Ct. App. 2008) (stating
amendments should be freely allowed unless the proposed amendment would still render the claim
futile).

WHEREFORE, PREMISES CONSIDERED, Brown respectfully requests that the Court
deny Plaintiffs’ Motion to File an Amended Complaint, and assess all costs to the Plaintiffs.

Respectfully submitted, this the 30" day of April, 2019.

BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhfirm.com
Lara Ashley Coleman, Esq. (MS Bar No. 10506)

lacoleman@pbhtirm.com

PETTIS, BARFIELD & HESTER, P.A.
4450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, Mississippi 39236-6089
Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 64 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:15 Filed: 04/30/2019 Page5of5

CERTIFICATE OF SERVICE

 

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC and U. S. Mail, a true and correct
copy of the above and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211

Plaintiffs

So certified, this the 30" day of April, 2019.

/s/ David A. Barfield
David A. Barfield

 

4845-6457-5125, v. 1
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 65 of 120

Case: 25C01:19-cv-00910-LCS Document#:16 Filed: 04/30/2019 Pageiof3

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

BARBARA BROWN’S MOTION TO STRIKE PLAINTIFFS’ PURPORTED AMENDED
COMPLAINT AND CONSOLIDATED MEMORANDUM
OF AUTHORITIES IN SUPPORT OF SAME

Defendant, Barbara Brown (“Brown”), files her Motion to Strike Plaintiffs’ Purported
Amended Complaint and Consolidated Memorandum in Support of Same, would show unto the
Court the following:

I. Procedural Posture

1. On March 8, 2019, Plaintiffs filed their Complaint in this Court [Doc No. 2].

2. On April 11, 2019, Defendant Brown filed her Motion to Dismiss and
Memorandum in Support of Same [Doc Nos. 7-8].

3. On April 22, 2019, Plaintiffs filed a Motion for Leave to file their Amended
Complaint [Doc. No. 13].

4. On this same day, even though leave was not granted by this Court allowing
Plaintiffs to file their Amended Complaint, Plaintiffs filed their Amended Complaint [Doc. No.
14].

3 Brown’s counsel received Plaintiffs’ purported Amended Complaint through the

Mississippi Electronic Court system.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 66 of 120

Case: 25CO1:19-cv-00910-LCS Document#:16 Filed: 04/30/2019 Page 2of3

Il. Argument and Authorities

Rule 15 of the Mississippi Rules of Civil Procedure clearly provides that if a party has
filed a responsive pleading to a pleading, “... a party may amend a pleading only by leave of
court or upon written consent of the adverse party.” As is shown above, on April 11, 2019,
Brown filed a responsive pleading to Plaintiffs’ Complaint by filing a Motion to Dismiss.

On April 22, 2019, when Plaintiffs filed their Amended Complaint, it was without leave
of court and without the written consent of Brown. Therefore, based on the clear and
unambiguous language set forth in Rule 15 of the Mississippi Rules of Civil Procedure,
Plaintiffs’ April 22, 2019 Amended Complaint should be stricken from the record, as it is an
improper pleading and a nullity.

WHEREFORE, PREMISES CONSIDERED, as stated hereinabove, the purported
Amended Complaint filed in this matter filed by Plaintiff should be stricken from the record.
Accordingly, Brown respectfully requests that the Court grant it the relief requested above.

Respectfully submitted, this the 30" day of April, 2019.

BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhtirm.com
Lara Ashley Coleman, Esq. (MS Bar No. 10506)

lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.
4450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, Mississippi 39236-6089
Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 67 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:16 Filed: 04/30/2019 Page 3of3

CERTIFICATE OF SERVICE

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC and U. S. Mail, a true and correct
copy of the above and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211
Plaintiffs

So certified, this the 30" day of April, 2019.

/s/ David A. Barfield
David A. Barfield

4847-4873-1285, v. 1
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 68 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:17 Filed: 05/01/2019 Page1of4

COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

Niya Hopkins-Archie & David L.
Archie,
Civil Action No.
Plaintiffs; 19-910
Vv.
AICH’s Motion to Strike Plaintiffs’
The Travelers Insurance Company, Purported Amended Complaint
Barbara Brown, HUB International
Gulf South,
Defendants.

 

 

Defendant The Automobile Insurance Company of Hartford, Connecticut
(“AICH”), improperly named by Plaintiffs as “The Travelers Insurance Company”,
submits this Motion to Strike Plaintiffs’ Purported Amended Complaint and would
show unto the Court the following:

Background/Procedural History

1. On March 8, 2019, Plaintiffs filed their Complaint [Doc. No. 2].

2. On April 10, 2019, AICH filed its Answer and Defenses to Plaintiffs’ Com-
plaint [Doc. No. 6].

3. On April 22, 2019, Plaintiffs filed a Motion for Leave to file an Amended
Complaint [Doc. No. 13]. Even though leave was not granted by this Court to file

the Plaintiffs’ proposed Amended Complaint (no Order Granting Leave has been en-
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 69 of 120

Case: 25CO1:19-cv-00910-LCS Document#:17 Filed: 05/01/2019 Page 2of4

tered), Plaintiffs prematurely and wrongfully filed their purported Amended Com-
plaint [Doc. No. 14] which was served on counsel for AICH through the Mississippi
Electronic Court System.

Legal Argument

4. Plaintiffs’ filing of the Amended Complaint without leave of this Court
is in violation of Rule 15 of the Mississippi Rules of Civil Procedure. Rule 15 allows
a party to amend a pleading as a matter of course at any time before a responsive
pleading is served. Here, AICH had already filed its responsive pleading to Plain-
tiffs’ Complaint in the form of its Answer and Defenses [See Doc. No. 6]. Where a
responsive pleading has already been filed, Rule 15 requires that “a party may
amend a pleading only be leave of court or upon written consent of the adverse
party.”

Again, this Court has not entered an order granting Plaintiffs leave to file
their proposed Amended Complaint, and the adverse parties did not consent to the
filing of it. In fact, Defendant Barbara Brown filed an Opposition to Plaintiffs’ Mo-
tion to Amend Complaint [See Doc. No. 15] in part on the basis that the claims in
the proposed Amended Complaint against Brown fail to state a claim against her
and, therefore, granting leave to file the proposed Amended Complaint would be
futile. AICH agrees that Plaintiffs’ proposed Amended Complaint fails to state a le-
gally cognizable claim against Brown under Mississippi law.

5. Because the Court has not granted leave for Plaintiffs to file their pro-

posed Amended Complaint and the Defendants have not consented to the filing of

Motion to Strike
Page 2 of 4
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 70 of 120

Case: 25CO1:19-cv-00910-LCS Document#:17 Filed: 05/01/2019 Page 3of 4

it, the Amended Complaint was improperly filed by Plaintiffs and is actually a legal
nullity pursuant to Rule 15 of the Mississippi Rules of Civil Procedure.

WHEREFORE, PREMISES CONSIDERED, for the reasons set
forth above, the Amended Complaint improperly filed by Plaintiffs
should be stricken from the record. Should the Court grant leave to
file the Amended Complaint, Plaintiffs should be required to re-file
and serve it on the parties.

AICH respectfully requests any such other relief as the Court

deems proper in the circumstances.

Respectfully submitted,

Defendant The Automobile Insur-
ance Company of Hartford, Connect-
icut (improperly named as “The
Travelers Insurance Company”)

Dated: 5/1/19 s/ Dale G. Russell
Dale G. Russell (MSB #10837)
Blake D. Smith (CMSB #103255)
COPELAND, COOK, TAYLOR &
BUSH, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway
(39157)
Post Office Box 6020
Ridgeland, Mississippi 39158
T+601.856.7200
F+601.856.7626
drussell@ccb.com
bsmith@cctb.com
Attorneys for Defendant

 

Motion to Strike
Page 3 of 4
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 71 of 120

Case: 25C01:19-cv-00910-LCS Document#:17 Filed: 05/01/2019 Page 4of4

CERTIFICATE OF SERVICE
I, Dale G. Russell, certify that on May 1, 2019, I electronically filed a true and cor-
rect copy of the previous document with the county court using the MEC system and that

I sent a true and correct copy of it to the following non-MEC participants by U.S. mail

and U.S. certified mail, return receipt requested:

Niya Hopkins—Archie
David L. Archie
5852 Clubview Drive
Jackson, MS 39211
Plaintiffs (pro se)

Dale G. Russell
Dale G. Russell

Motion to Strike
Page 4 of 4
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 72 of 120

Case: 25CO1:19-cv-00910-LCS Document#:18 Filed: 05/01/2019 Page1of3

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

. FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

BARBARA BROWN’S MOTION TO STRIKE PLAINTIFFS’ PURPORTED AMENDED
COMPLAINT AND CONSOLIDATED MEMORANDUM
OF AUTHORITIES IN SUPPORT OF SAME

Defendant, Barbara Brown (“Brown”), files her Motion to Strike Plaintiffs’ Purported
Amended Complaint and Consolidated Memorandum in Support of Same, would show unto the
Court the following:

IL Procedural Posture

1. On March 8, 2019, Plaintiffs filed their Complaint in this Court [Doc No. 2].

2. On April 11, 2019, Defendant Brown filed her Motion to Dismiss and
Memorandum in Support of Same [Doc Nos. 7-8].

3. On April 22, 2019, Plaintiffs filed a Motion for Leave to file their Amended
Complaint [Doc. No. 13].

4, On this same day, even though leave was not granted by this Court allowing
Plaintiffs to file their Amended Complaint, Plaintiffs filed their Amended Complaint [Doc. No.
14].

5. Brown’s counsel received Plaintiffs’ purported Amended Complaint through the

Mississippi Electronic Court system.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 73 of 120

Case: 25C01:19-cv-00910-LCS Document#:18 Filed: 05/01/2019 Page2of3

II. Argument and Authorities

Rule 15 of the Mississippi Rules of Civil Procedure clearly provides that if a party has
filed a responsive pleading to a pleading, “... a party may amend a pleading only by leave of
court or upon written consent of the adverse party.” As is shown above, on April 11, 2019,
Brown filed a responsive pleading to Plaintiffs’ Complaint by filing a Motion to Dismiss.

On April 22, 2019, when Plaintiffs filed their Amended Complaint, it was without leave
of court and without the written consent of Brown. Therefore, based on the clear and
unambiguous language set forth in Rule 15 of the Mississippi Rules of Civil Procedure,
Plaintiffs’ April 22, 2019 Amended Complaint should be stricken from the record, as it is an
improper pleading and a nullity.

WHEREFORE, PREMISES CONSIDERED, as stated hereinabove, the purported
Amended Complaint filed in this matter filed by Plaintiff should be stricken from the record.
Accordingly, Brown respectfully requests that the Court grant it the relief requested above.

Respectfully submitted, this the 30 day of April, 2019.

BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

David A. Barfield, Esq. (MS Bar No. 1994)
dbarfield@pbhfirm.com

Lara Ashley Coleman, Esq. (MS Bar No. 10506)
lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.

4450 Old Canton Road, Suite 210 (39211)

Post Office Box 16089

Jackson, Mississippi 39236-6089

Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 74 of 120

Case: 25CO1:19-cv-00910-LCS Document#:18 Filed: 05/01/2019 Page 3of3

CERTIFICATE OF SERVICE

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC and U. S. Mail, a true and correct
copy of the above and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211

Plaintiffs

So certified, this the 30" day of April, 2019.

/s/ David A. Barfield
David A. Barfield

4847-4873-1285, v. 1
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 75 of 120

Case: 25C0O1:19-cv-00910-LCS Document#:19 Filed: 05/01/2019 Page1of2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

NOTICE OF HEARING
Please take notice that Defendant, Barbara Brown will bring her Motion to Strike Plaintiffs’
Purported Amended Complaint and Consolidated Memorandum of Authorities in Support of Same
[Docs. 16 and 18] on for hearing before the Honorable LaRita Cooper-Stokes, on Thursday, May
23, 2019, at 9:30 a.m. at the Hinds County Courthouse, Jackson, Mississippi.
Respectfully submitted, this the 1‘ day of May, 2019.
BARBARA BROWN

By: /s/ David A. Barfield
David A. Barfield, Esq., Her Attorney

 

David A. Barfield, Esq. (MS Bar No. 1994)
dbarfield@pbhtirm.com

Lara Ashley Coleman, Esq. (MS Bar No. 10506)
lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.

4450 Old Canton Road, Suite 210 (39211)

Post Office Box 16089

Jackson, Mississippi 39236-6089

Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 76 of 120

Case: 25C0O1:19-cv-00910-LCS Document #: 19

Filed: 05/01/2019 Page 2 of 2

CERTIFICATE OF SERVICE

I, David A. Barfield, one of the attorneys of record for Defendant, Barbara Brown, do
hereby certify that I have this day caused to be sent via MEC and U. S. Mail, a true and correct

copy of the above and foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211

Plaintiffs

Dale G. Russell, Esq. (MSB# 10837)

drussell(@ectb.com

Blake D. Smith, Esq. (MSB# 103255)

bsmith@cctb.com

Copeland, Cook, Taylor & Bush, P.A.

P, O. Box 6020

Ridgeland, MS 39158

Attorneys for Defendant, Travelers Insurance Company

So certified, this the 1 day of May, 2019.

4837-0416-9877, v. 1

/s/ David A. Barfield
David A. Barfield
>———____Gase-3:19-6v-00354-FSL-RHVW_Document 6—Filed 06/20/19 Page 77 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 20 Filed: 05/17/2019 Page1of3

‘ IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS

Vs. | CAUSE NO: 19-910
TRAVELERS INSURANCE COMPANY, BARBARA

BROWN, HUB INTERNATIONAL GULF SOUTH DEFENDANTS

PLAINTIFF'S WRITTEN RESPONSES TO
DEFENDANT , ..BARBARA..BROWN. MOTION. TO
STRIKE PLAINTIFF'S AMENDED COMPLAINT

 

COMES NOW, the Plaintiffs, and files this their written

 

responses to Defendant, Barbara Brown's Motion To Strike the
Plaintiff's Amended Complaint, and wouls show unto the Court as
follows:
i.
Rule 15 M.R.C.P. clearly states as follows:

“If the opposing party objects but fails to persuade
the court that he will be prejudiced in maintaing his claim
or defense, the court must then grant leave to amend the
pleadings to allow the evidence on the issue. If the
objecting party can show prejudice the court may grant
a continuance to meet the evidence, but should again allow
amendment of the pleadings. " Wright & Miller #6, supra
Civil 1495.

The test is "whether or not the oposing eae has been
prejudiced in his defense by the delay..
Rule 15. M.R.C.P. (A) states:

" Otherwise a party may amend his pleadings only by

leave of Court or upon written.consent of the adverse
party, leave shall: be freely given when justice so require."

 

 

 
— Case-3:19-cv-00351-TSL-RHW Document 6 Filed 06/20/19 Page 78 of 120

Case: 25CO1:19-cv-00910-LCS Document#:20 Filed: 05/17/2019 Page 2 of 3

Rule 15 (B) M.R.C.P.

"f evidence is objected to at the trial on the

ground that it is not within the issue made in the
pleadings, the court may allow the..pleadings to be
amended and shall do so freely when the presentation

et the merits of the action, will be subserved

thereby and the objecting party fails to satisty the
court that the admission of such evidence would prejudice
him in the maintaining of his action pr defense upon

the merits,"

RULE 15, (d) M.R.C.P.

"Upon motion of a party the court may, upon reasonable

notice and upon such terms as are just, permit him to

serve a supplemental pleading setting forth transactions,

occurrences or events which have happened since the

date of the. pleading sought to be supplemented, Permission
‘may be granted. even though. ‘the original’ pleading is
‘defective in its statement of a claim for relief or defense."

The theory underlying Rule 15, demonstrate that amended
pleadings have been liberally permitted throughout Mississippi legal
history, Miss. Gode Ann, 11-5-45, 11-5-57, 11-5-59, 11-5-61,11-5-63,
11-7-55, 11-7-59(3),, 11-7-115, and 11-17-1117, see also Grocery co.

 

_vs. Bennett, 101 Miss. 573, 58 So, 482 (1912) (courts are organized
for the purpose of trying cases on their merits and only in exceptional
cases sjould trial-.courts refuse to permit amendments to pleadings
or proceedings. Field vs. Middleses Bkg Co. 77 Miss 180, 29 So 365
(1899) the presentation of a case on its: merits should not be defeated
by reason alone: of: any- formal rules of pleadings and practice, if

within the legitimate powers of the court of conscience to avoid.

"The rule provides, simply, that amendments are to be
allowed "freely when justice so requires" In practice an amendment
should be denied only if the amendment would cause actual prejudice

to the opposite party. 6 Wright & Miller

 

 
 

 

Case: 25CO1:19-cv-00910-LCS Document#: 20 Filed: 05/17/2019 Page 3of3

. The Plaintiffs would respectfully show unto the Court,
that the Defendants would not be prejudice in any way whatso-
ever by the Court allowing the Plaintiffs to amend their pleadings;

to the contrary, the Plaintiffs would suffer damages/

WHEREFORE, PREMISES CONSIDERED, the Plaintiffs moves
this Court to deny the Defendant's Motion Objecting to The Plaintiff's
amendment of it's Complaint, and the Court should deny the Defen-

dant's Motion to Strike the Plaintiff's proposed amended Complaint.

The Plaintiffs request that the Court will deny the relief
sought by the Defendants, and will allow the Plaintiffs to amend
their Complaint, a copy of which was heretobefere filed with the
Plaintiff's Motion to Amend it's Complaint.

Respectfully submitted on this’ ‘7 day of May, 2019.

sath om Aaylun Aho.
H

OPKINS- ARCHIE

 

{
DAVID L, ARCHIE

CERTIFICATION: OF SERVICE

I DAVID L. ARCHIE, one of the Plaintiffs, do hereby certify
that I have this day caused to be sent via MEC and U.S. Mail, a
true and correct copy of the above and foregoing Plaintiff's response

to Defendant's Motion To Strike To;

Hi David A. Barfield David G.- Russell

PETTIS, BARFIELD & HESTER COBELAND, COOK & TAYLOR & BUSH
P.O, Box 16089 P, . Box 6020

Jackson, Miss. 39236-6089 Ridgeland, Miss. 39158

SO CERTIFIED this //. day of May, 2019.

Crib! Quah pigs Hees Maha

DAVID L, ARCHIE
NIYA HOPKINS ARCHTE

582e GUM Sy. 593f1
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 80 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 21 Filed: 05/21/2019 Page1of2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI

FIRST JUDICIAL DISTRICT
NIYA HOPKINS-ARCHIE & DAVID L. ARCHIE PLAINTIFFS
V. CAUSE NO. 19-910
TRAVELERS INSURANCE COMPANY, BARBARA DEFENDANTS

BROWN, HUB INTERNATIONAL GULF SOUTH

ENTRY OF APPEARANCE
Jason E. Dare of the law firm of Pettis, Barfield & Hester, P.A. hereby enters his
appearance as counsel of record for Defendant, Barbara Brown.
Respectfully submitted, this the 21*t day of May, 2019.
BARBARA BROWN

By: /s/ Jason E. Dare
Jason E. Dare

David A. Barfield, Esq. (MS Bar No. 1994)

dbarfield@pbhfirm.com
Jason E. Dare, Esq.(MS Bar No. 100973)

jdare@pbhfirm.com
Lara Ashley Coleman, Esq. (MS Bar No. 10506)

lacoleman@pbhfirm.com

PETTIS, BARFIELD & HESTER, P.A.
4450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, Mississippi 39236-6089
Telephone: (601) 987-5300

Facsimile: (601) 987-5353
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 81 of 120

Case: 25CO1:19-cv-00910-LCS Document #: 21

Filed: 05/21/2019 Page 2 of 2

CERTIFICATE OF SERVICE

I, Jason E. Dare, one of the attorneys of record for Defendant, Barbara Brown, do hereby
certify that I have this day caused to be sent via MEC, a true and correct copy of the above and

foregoing document to:

Niya Hopkins-Archie & David L. Archie
5852 Clubview Drive

Jackson, MS 39211

Plaintiffs

Dale G. Russell, Esq. (MSB# 10837)

drussell(@cctb.com

Blake D. Smith, Esq. (MSB# 103255)

bsmith@ecctb.com

Copeland, Cook, Taylor & Bush, P.A.

P. O. Box 6020

Ridgeland, MS 39158

Attorneys for Defendant, Travelers Insurance Company

So certified, this the 21* day of May, 2019.

4838-3719-5415, v. 1

/s/ Jason E. Dare
Jason E. Dare
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 82 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22 Filed: 05/21/2019 Pagelof3

COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

Niya Hopkins-Archie & David L.
Archie,
Civil Action No.
Plaintiffs; 19-910
v.
Travelers’ Notice of Removal to
The Travelers Insurance Company, United States District Court
Barbara Brown, HUB International
Gulf South,
Defendants.

 

 

Notice is given under 28 U.S.C. § 1446 that Defendant The Automobile
Insurance Company of Hartford, Connecticut (improperly named as “The Travelers
Insurance Company”) has removed this cause of action from the County Court of
Hinds County, Mississippi, to the United States District Court for the Southern
District of Mississippi, Northern Division.

Removal is proper under 28 U.S.C. §§ 1332, 1441, and 1446,

A copy of AICHC’s Notice of Removal as filed in the United States District
Court for the Southern District of Mississippi, Northern Division, is attached,
specifically referred to, and incorporated by reference as Exhibit 1.

Removal to the United States District Court for the Southern District of
Mississippi, Northern Division, has been effected.

According to 28 U.S.C. § 1446, the state court should proceed no further

with this action.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 83 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22 Filed: 05/21/2019 Page 2of3

Respectfully submitted,

Defendant The Automobile Insurance Company
of Hartford, Connecticut (improperly named as
“The Tr Insurance C y”)

n

Da
; >

Dale G. Rusself (MSB #10837)
Blake D. Smith (MSB #103255)
COPELAND, COOK, TAYLOR & BUSH, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (39157)
Post Office Box 6020
Ridgeland, Mississippi 39158
T+601.856.7200 F+601.856.7626
drussell@ccb.com bsmith@cctb.com
Attorneys for Defendant

   

 

 

 

Dated: 3/21/14
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 84 of 120

Case: 25CO01:19-cv-00910-LCS Document#:22 Filed: 05/21/2019 Page 3of3

CERTIFICATE OF SERVICE
1, Dale G. Russell/Blake D. Smith, certify that on May 2) , 2019, I
electronically filed a true and correct copy of the previous document with the
county court using the MEC system which sent notification to the following:

David A. Barfield

Lara Ashley Coleman

PETTIS, BARFIELD & HESTER, P.A.

450 Old Canton Road, Suite 210 (39211)
Post Office Box 16089

Jackson, MS 39236-6089
T+601.987.5300

F+601.98.5353

I also certify that I sent a true and correct copy to the following non-ECF
participants by hand delivery, U.S. mail, and U.S. certified mail, return receipt
requested:

Niya Hopkins—Archie

David L. Archie

5852 Clubview Drive
Jackson, MS 39211

Plaintiffs (pro se)
Seer. SP

Dale G. Russell/Blake D. Smith

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 85 of 120

Case: 25C01:19-cv-00910-LCS Document #: 22-1

Ty44 (Mew f279)

provided hy |

 

Fil

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information comainad herein neither replace nar supplement the Ti
cal niles of court, This form, approved by the Juiietal Conference of the United States in

  

purpose of initiating Ihe civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THES FORMS

Psemvice

ed: 05/21/2019

/ wm
HM AST 15
af pleadings. ar other papers atretiial by fiw, exec

eplember 1974, 1s requiesil for the use at the Cherk at Coun far the

Page 1 of 34

Lyn

plas

 

[. (2) PLAINTIFFS wiya Hopkins-Archie and David L. Archie

(b) County of Residence uf First Listed Plainutt Hinds
tENCLPTIN US. PLAINTIFF CASES,

(c) Attorneys Pim Nunte, dddevss, aad Telephone Number] Niya Hapkins-Archie

and David L. Archie, 5852 Clubview Drive, Jackson, MS 39211 (pro-se)

DEFENDANTS

County of Residence

E THACT

 

HUB International Gulf South

Travelers Insurance Company, Barbara Brown,
. eo taen OF Speer ee

| evdaaer
| —
of First Listed DeFertant

i \
HIN OLS, PLALSTTOE CASES UNL YAY |
SOT: UNV E CONDEMNATION CASES, USCCHE LOU TION QE
THE |

OF LAND INVOLVED,

. _

Atiomeys AFA"! Date G_ Russell, Blake D. Smith-and lan'R. - ~
Underwood, COPELAND COOK TAYLOR & BUSH, P.A,, Post Office
Box 6020, Ridgeland, MS 39158 601-856-7200

 

U. BASIS OF JURISDICTION (tice an "Xn One dus Oy)

TDL US, Government A) Federal Quasden
Chun COS. Gaweanneat Nota Pert)
Tl US Goveruneay % Diversity

Qetendant tladicate Catsenship of Marties in Ren Hi

 

(Far Diveraty Cus Onds

IH, CITIZENSHIP OF PRINCIPAL PARTIES @tuce un *

 

“int One Rag far aia}
amd ne Bax tue Depentaitts

VIF DEF dy DEF
Cirizen al Thie State * TY hteorporated of Urincapal Place a4 Da
of Dusiniess dn Ths State
Careen of Another Stale es Dot bievrporated aad Pansipal Mace MS Ks
oF Busuyses In Ansither State
Citizen or Subjcer ala 8 VF Porwrge: Maton doe Of

Vorenety County

 

IW. NATURE OF SULT (itece an ox" tone Bon Cindy)

 

[

CONTRACT TORTS:

TFORFEMUREPENALLY

 

110 Insurance PERSONAL INJURY PERSONAL INJURY

D120 Manue 7 AO Auplane FD AGS Personal layury. -
D130 Miller Awt MNS Airplane Product Product Lighility
DLO Negotiate lastruuent Liaditay T3067 Uealth Care
D180 Recavery af Overpannent | 7 120 Assoutt, Libel & Phannaceusical
& Litorecarcot ob Mgmnt Slander Bersunal Injury
TD UST Medicare Act Dat Pederal Einplos ers" Product Liabiliy
TV US2 Recovery at Defauhiead Lialility: 7-368 Asbestos Persanal

F340 Bariue
0943 Marine Product

Student Loans
(Eaxchales Veterans)

(nyury Fidtuct
Liabilny

  

 

V 14d Rev of Overpatiignt Liability VERSONAL PROPERTY
at Verecin’s Minetils TV TA0 Mostar Vehicle 7 OV70 Other Fraud

7 16 Stockholders’ Sons 11355 Motor Vehicle TT ATL Truth in Lending

“TTY Either Comtract Product Liability 7 380 Other Personal

F198 Contract Poxtuct Liability | F460 Othe: Persenal Propeny Datnige

146 Finachise Injury 2868 Hesperty Daiape

OF do2 Peasant lnyury + Product Liability

Mateal Malpnwtice

 

 

| REAL PROPERTY: CIVIL REGUTS RISONER PETITIONS”)
1) 210 Land Condermation 17 440 Other Coal Rights Habeas Corpus:

FD 220 Fareelisare 71 AST Yating 1463 Alicn Detainee

D230 Reut lease & Eygernicet T1442 Enptoyment 17 $10 Motions ter Vacate

TV Mu Tons Wu Land 1532 Housing’ Sentence

F248 Tout Healuet biabiliuy Acconmmuadatiuas 7 530 Geatal

 

T7445 Amer weDialilines +
Employarent

TF 346 Auer weDiratititics -
Other

A 448 lucation

DF 290 AM Other Real Maperty 7 $35 Death Penalty
Other:

11 340 Mandamus & Other

71 $50 Civil Rights

OT §8$ Prison Condition

1D Sou Cisit Debates
Conciions of
Continement

 

 

 

 

 

2) 625 Diu Related Seizure
ofProperty 2E USC REL
OD) 046 Other

. "BANKRUPTON
32 Appeal 28 USC ESS
OAT) Withdrawal

IS USC 137

 

IPE C
od S20 Copyrights
O71 SW Paton:
SSS Patent + Abhieviated
New Drug Application
TL ASO Pradennath

Click liere for: Nature-af Suit Caste

 

aC TET 7

 

LALO
710 Fair Later Sunitands

Aat

7) 720 Loli Mtanagetnenn
Relatives

3 740 Rullway Labat Act

O79) Vanally did Medical
Leave Act

700 Cther ale Latigatind

SOL EMA ISI

KO? Mhack Lung (923)

8a) DIVCDIWW (405(p)
Net SSID Tule XVI

a
5
a
4
2 65 RSI

 

 

FEDERAL TAN SUITS

 

3791 Emptoyes Retirement
hnicane Security Ave

D470 Taxes (ULS. Plaiant
or Defendant)

FT Stl (RS—Thind Bary
20 USC Te09

 

 

TAIMIGRATION

 

 

71 462 Natucalizatiun Application
m7 405 Others lineagntion
Actions

 

 

   
   

Deatriptions,

TD ATS Falae Claims Act
OT Ve Qui Tam Ct Use
STAN

TD shh Shae Reapportionment

oD ld Antirust

9 4.0 Banks and Basking

T4480 Commcese

460 Deportation

470 Rackelvet Influenced sind
Coruph Onsinisations

Consumer Credit

404 Telepluine Comsunien
Prowetion Agt

|
5

cd
ol
aq

 
 

4 os Cenitalitien

[schunye

01S) Other Stamtogy Wenn

MA Agricultural Acts

S49 bnitantiitrtel Matters

S48 Preedom of hifarmmtian
evel

396 Arbitvatins

99 Admuniteanse Meocedare
AccReview or Appeal af
Ageuey Decision

450 Constitution:
Stave Statutes

 

a
a
a
5
4

  

 

V. OREGEN (piu
JL Original
Proceeding

rn Na One Bae Onhy

ALD Removed trom
Stite Court

  

73) Remanded frou Os

Appellate Court

: ISE OF ACTION -

VL CAUSE OF ACTION Brief desenption of cause:

Insurance/Contract

CO CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.CeP,

 

Vil. REQUESTED IN
COMPLAINT:

VIEL RELATED CASE(S)
IF ANY

(Nee istriaettans)

JUDGE

   

Reinstated or
Reopened
ed

DEMAND S

O $ Tronsiened from
Another Distt

Transter

Cite she US. Civil Saute under whith you are ee (Da aut cite jurisdictional statutes midess diversigy!

U.S.C. Sections 1332, 14417 and 144

Do Mulidistrict
Litigation -

TS Multidistrict
Jtigation +
Direct Pile

CHECK VES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

Yes JNo

 

 

DATE

 

[fi

AMOUNT

POR OFFICE i ONLY

RECKIPT &

 

JUDO

 

MAG TDG
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 86 of 120

Case: 25CO1:19-cv-00910-LCS Document #: 22-1 Filed: 05/21/2019 Page 2 of 34

5S 44 Reverse (Rov. 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the clvil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Coust for each civil complaint filed. The attorney filing a case should complete the form as follows:

l(a) Plalntiffs-Defendants, Enter names (last, first, middle initia]) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, Ifthe plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

@®) County of Residence. For each civil case filed, except U.S, plaintiff cases, enter the name of the county where the first Usted plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attomey of record. If there are several attomeys, list them on an attachment, noting
in this section "(cee atiachment)*.

Il. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an “X”
In one of the boxes. If there is more than onc basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C, 1345 and 1348. Sults by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box } or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C, 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II below; NOTE: federal question actions take precedence over diversity
cases.)

Ill. Residence (citizenship) of Principal Parties. This sectlon of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party,

IV. Nature of Sult. Place an “X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature af Suit Code Descriptions.

Vv. Origin. Place an “X" in onc of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court, (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date. ;
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court, Use the reopening date as the filing date,
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when s multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407,
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite Jurisdictional
statutes unless diveralty. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII. Requested in Complaint. Closs Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

VIL Related Cases. This section of the JS 44 is used to reference related pending cases, if any, If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attoruey Signature. Date and sign the civi) cover sheet.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 87 of 120

Case: 25CO1:19-cv-00910-LCS Document #: 22-1 — Filed: 05/21/2019 Page 3 of 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

Niya Hopkins-Archie & David L.

Archie, Civil Action No. SIF ey BE] th betivd

Plaintiffs;

Vv. Travelers’ Removal Notice

The Travelers Insurance Company, ——-
Barbara Brown, HUB International | Sais tien Oe

Gulf South, \ °

| ba4 A Be | |
| fj LL Mt \
Defendants. | eeaeeet

 

 

INTRODUCTION

According to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant The Automobile
Insurance Company of Hartford, Connecticut (improperly named as “The Travelers
Insurance Company”) gives notice that it has removed Civil Action No. 19-910 from
the County Court of Hinds County, Mississippi, First Judicial District, to the United
States District Court for the Southern District of Mississippi, Northern Division.

Removal is proper because complete diversity exists between properly joined
parties, and the amount in controversy exceeds $75K exclusive of interest and

costs.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 88 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 4 of 34

BACKGROUND OF CIVIL ACTION

AICHC issued a homeowners-insurance policy to the Archies.’ In March

2016, the Archies made an insurance claim for property damage involving their

swimming pool. Because the Archies’ policy does not cover the loss, AICHC denied

their insurance claim in April 2016.?

On 3/8/19, the Archies filed the following lawsuit:

Niya Hopkins-Archie & David L. Archie v. Travelers Insurance Company,
Barbara Brown, HUB International Gulf South;

Civil Action No. 19-910 (25CO1:19-cv-00910-LCS);

County Court of Hinds County, MS (First Judicial District).°

The Complaint vaguely alleged that AICHC insured the Archies’ house and that

their pool rose on 3/19/16.‘ The Archies served AICHC on 3/12/19.°

In addition to AICHC, the Complaint named Barbara Brown and HUB

International Gulf South as defendants.® Brown filed a Rule 12 motion to dismiss

on 4/11/19.’ Brown's motion pointed out that among other deficiencies, the

Complaint fails to contain a plain statement showing the pleader is entitled to relief

 

va w £2 WOW WB

Homeowners Policy Declarations Ex. 1, Mar. 14, 2016.
Denial Letter Ex. 2, Apr. 15, 2016.

Compl, Ex, 3, Mar. 8, 2019.

Ex. 3 94 2, 14.

Not. of Serv. of Process Ex. 4, Mar. 14, 2019.

Ex, 3.

Mot. to Dismiss, Apr. 11, 2019, MEC No. 10; Mem. Supp. Mot. to Dismiss, Apr. 11,
2019, MEC No. 8.

Removal Not.
Page 2 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 89 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 5 of 34

against Brown, that it does not allege a relationship between the Archies and
Brown sufficient to create a duty owed to them regarding the swimming pool, that
Brown cannot discern what causes of action are being asserted against her or the
basis for them, and that it omits allegations sufficient to support why the Archies
would be entitled to damages from Brown.®

On 4/22/19, the Archies filed for leave to amend their Complaint.’ They
also filed an unauthorized amended complaint.” Brown opposed the Archies’
motion and moved to strike the unauthorized amended complaint.” Brown's
opposition observed the unauthorized amended complaint fails to state a cause of
action or grounds for relief against her.”

The Archies’ unauthorized amended complaint requested actual damages in
the amount of $50K and an unspecified amount of punitive damages and attorney's

fees.4

COMPLETE DIVERSITY EXISTS BETWEEN THE PARTIES

The Archies’ allege they are residents of Hinds County, MS."

 

8 id
9 Pls.’ Mot. to File Am. Compl., Apr. 22, 2019, MEC No. 13.
10 Am. Compl. Ex. 5, Apr. 22, 2019, MEC No. 14,

N Brown's Opp'n to Pls.’s Mot. to Am. Compl., Apr. 30, 2019, MEC No. 15; Mot. to
Strike Pls.’ Purported Am. Compl., Apr. 30, 2019, MEC No. 16; Mot. to Strike Pls.’
Purported Am. Compl, May 1, 019, MEC No. 18,

12 Brown's Opp’n to Pls.’s Mot. to Am. Compl., MEC No. 15 at 2.
3 Ex. 5Sat5.
4 Ex.3491,

Removal Not.
Page 3 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 90 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 6 of 34

The Archies improperly named “AICHC” as “The Travelers Insurance
Company” in their Complaint, AICHC issued the homeowners-insurance policy to
the Archies.'5

AICHC is a Connecticut corporation with a principal place of business in that
state,

The Archies’ Complaint does not allege the citizenship of Brown or HUB.
Nothing in the state-court record indicates HUB has ever been served with process,
According to publicly available information, HUB is a foreign corporation (Indiana)
with a principal office outside of Mississippi (Ilinois).”” Brown's citizenship should
be disregarded, moreover, because the Archies improperly joined her to defeat
diversity jurisdiction.

According to 28 U.S.C. § 1332, complete diversity of citizenship exists

between the Archies and proper party AICHC.

DEFENDANT BARBARA BROWN HAS BEEN
IMPROPERLY JOINED

A plaintiffs inability to establish a cause of action against a non-diverse
defendant in state court establishes improper joinder.”* A plaintiff is unable to do so

if there is no reasonable basis to predict the plaintiff might recover against the in-

 

6 Ex,
16 Ann B. Mulcahy Aff. 4 4 Ex. 6, June 5, 2014.
17 HUB Business Details, Ex. 7.

18 Burrell v. Ford Motor Co., 304 F. Supp. 2d 883, 887 (S.D. Miss. 2004) (citing Laughlin
y. Prudential Ins. Co., 882 F. 2d 187, 190 (5th Cir. 1989)).

Removal Not.
Page 4 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 91 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 7 of 34

state defendant in state court.”® Under a standard similar to Rule 12(b)(6)
dismissal with discretion to pierce the pleadings and consider evidence appropriate
for summary judgment, a court initially looks at allegations in the complaint to
decide if it states a claim under state law against the in-state defendant; if no
reasonable possibility of recovery exists, the non-diverse defendant has been
improperly joined.” A mere hypothetical possibility of recovery fails to alter that
conclusion.”! In this case, because the Archies’ Complaint fails to state a claim
against in-state defendant Brown, there is no reasonable possibility that the Archies
could recover against her.

In Curry v. State Farm Mutual Automobile Insurance Co., for example, this
Court denied a motion to remand and dismissed an insurance agent who was
improperly joined to defeat diversity jurisdiction. Curry argued that the agent
gave negligent advice by not informing him of what procedures his health
insurance would cover and in procuring the policy at issue.“ Recognizing “the law
does not impose on an insurance agent some amorphous duty to advise a

prospective insured of all procedures a policy will or may cover,” the Court

 

19 Smallwood v. Ill Cent. R. R. Co., 385 F.3d 568, 573 (Sth Cir. 2004).

20 Flagg v. Stryker Corp., 819 F.3d 132, 146 (Sth Cir, 2016) (quoting Smallwood, 385
F.3d at 573); Campbell v. Stone Ins., Inc., 509 F.3d 665, 669 (Sth Cir. 2007) (citing
Ross v. Citifinanctal, Inc., 344 F.3d 458, 461 (5th Cir, 2003)).

21 Griggs v. State Farm Lloyds, 181 F.3d 694, 701 (5th Cir. 1999).

22 Curry v. State Farm Mut. Auto. Ins. Co., 599 F. Supp. 2d 734, 739-40 (S.D. Miss.
2009).

3 Id

Removal Not.
Page 5 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 92 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 8 of 34

concluded the complaint failed to state a viable claim against the agent and should
do the same thing here.”

The Archies’ Complaint does far less than the insufficient one in Curry: there
is no plain statement showing the pleader is entitled to relief against Brown, no
allegations of a relationship between the Archies and Brown sufficient to create a
duty owed to them regarding the swimming pool, and no allegations sufficient to
support why the Archies would be entitled to damages from Brown. In short, there
are no allegations in the Complaint sufficient to support potential liability against
Brown. The unauthorized amended complaint does not alter that fact.

There is no reasonable possibility that the Archies could recover against

Brown, and she has been improperly joined to defeat diversity jurisdiction.

THE AMOUNT IN CONTROVERSY EXCEEDS $75K
The Archies’ Complaint seeks an unspecified amount of damages related to
the swimming pool, including punitive damages and attorney's fees.”* According to
their unauthorized amended complaint, the Archies “suffered damages to their
property, including . . . the loss of the swimming pool, the loss of use of the

swimming pool as well as the loss of use of their back yard."”” It alleges pecuniary

 

4 Id.

28 Brown’s Opp’n to Pls.’s Mot. to Am. Compl, Apr. 30, 2019, MEC No. 15; Mot. to
Strike Pls.’ Purported Am. Compl., Apr. 30, 2019, MEC No. 16; Mot. to Strike Pls.’
Purported Am, Compl, May 1, 019, MEC No, 18.

7% Bx. 1 at 2.
7 Ex. 5412.

Removal Not.
Page 6 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 93 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 9 of 34

damages, actual damages, punitive damages, and attorney's fees.” The
unauthorized amended complaint specifically seeks “actual damages in the amount
of $50,000."

This Court has found that the jurisdictional threshold is met where a
plaintiff requested $25K and unspecified punitive damages.” The Archies’ seek
twice that and more.

Based on the allegations in the Complaint, the request for $50K in the
unauthorized amended complaint, and assertions in both that the Archies are
entitled to unspecified punitive damages™ and attorney’s fees, the amount in

controversy exceeds $75K, exclusive of interest and costs.™

 

28 Id. 99 13-14.
% Id 413.

3% See White v. Allstate Ins. Co., No. 1:17-CV-350-HSO-JCG, 2018 U.S. Dist. LEXIS
82177, at *4 (S.D. Miss. May 16, 2018) (“An award of such [punitive] damages in a
‘single digit ratio’ to the requested $25,000.00 in compensatory damages could easily
exceed the $75,000.00 jurisdictional minimum.”)).

31 See Evans v. Red Shield Admin., Inc., No. 3:18-CV-464-CWR-FKB, 2018 U.S. Dist.
LEXIS 139520, at *2 (S.D. Miss. Aug. 17, 2018) (citing Brasell v. Unumprovident
Corp., No. 2:01-CV-202-DB, 2001 U.S. Dist. LEXIS 26672 (N.D. Miss. Oct. 25, 2001))
(discussing first line of cases holding unspecified punitive damages sufficient to
support jurisdictional threshold and second line looking at allegations to determine
whether combination of compensatory and punitive damages could support recovery
above $75K).

32 See Lee v. Safeco Ins. Co., No. 3:12-CV-490-WHB-LRA, 2012 U.S. Dist. LEXIS 193427,
at *7 (S.D. Miss. Oct. 5, 2012) (citing Wince vy, Wal-Mart Stores, Inc., 373 F. Supp. 2d
670, 673 (S.D. Miss. 2005)) (attorney's fees should be considered in amount-of-
controversy determination).

33 See White v. Allstate Ins. Co., No. 1:17-CV-350-HSO-JCG, 2018 U.S. Dist. LEXIS
82177, at *4 (S.D. Miss. May 16, 2018) (“An award of such [punitive] damages in a
‘single digit ratio’ to the requested $25,000.00 in compensatory damages could easily
exceed the $75,000.00 jurisdictional minimum.”)).

Removal Not.
Page 7 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 94 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 10 of 34

The Court has original jurisdiction according to 28 U.S.C. § 1332, and the

action may be removed under 28 U.S.C. § 1441.

TIMELINESS OF REMOVAL
On 4/22/19, the Archies filed their motion to amend and unauthorized
amended complaint.* The unauthorized amended complaint was an “amended
pleading, motion, order or other paper” giving notice that the amount in
controversy exceeds $75K, exclusive of interest and costs.*°
Thirty days have not elapsed since the Archies filed their unauthorized

amended complaint, and removal is timely under 28 U.S.C. § 1446(b) (1).

VENUE
According to 28 U.S.C, § 104(b)(1), venue properly rests in this Court
because the case is being removed from the Circuit Court of Hinds County,
Mississippi, where the Archies originally filed it.

 

4 Ex. 5,

35 28 U.S.C. § 1446(b)(3) (notice of removal may be filed within 30 days of amended
pleading, motion, order, or other paper). Cf. Self v. Hayes, No. 1:16CV535-TSL-RHW,
2016 U.S. Dist. LEXIS 190857, at *8-9 (S.D. Miss. 2016) (citing Addo v. Globe Life &
Accident Ins. Co., 230 F.3d 759, 761-62 (Sth Cir. 2000) (holding that post-complaint
demand letter is “other paper” under 28 U.S.C. § 1446(b)).

Removal Not.
Page 8 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 95 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 11 of 34

COPY OF STATE COURT PROCEEDINGS
Under 28 U.S.C. § 1446(a) and L.U.Civ.R. 5(b), a true and correct copy of
the certified record of proceedings from the County Court of Hinds County,
Mississippi, will be timely filed.
NOTICE TO PLAINTIFF
Consistent with 28 U.S.C. § 1446(d) and the Certificate of Service, AICHC is

providing the Archies with a copy of this Notice of Removal.

NOTICE TO STATE COURT
AICHC will file a true and correct copy of this Notice of Removal with the
Circuit Court of Hinds County, Mississippi, and effect removal to this Court

according to 28 U.S.C. § 1446(d).

CONSENT OF OTHER DEFENDANTS
Because the Archies have improperly joined Brown, her joinder or consent to
removal is unnecessary. And because HUB has not been served, its joinder or

consent is unnecessary.”

 

36 28 U.S.C. §§ 1446(b)(2)(A) (only a defendant who has been properly joined and
served must join in or consent to removal); see also Rico v. Flores, 481 F.3d 234,
239 (Sth Cir. 2007) (improperly joined defendant exception to rule of unamnity).

37 28 U.S.C. § 1446(b)(2)(A) (referring to defendants “who have been properly joined
and served”).

Removal Not.
Page 9 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 96 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 12 of 34

CONCLUSION
AICHC respectfully requests that this Court will receive and place on its
docket this Notice of Removal and that the County Court of Hinds County,
Mississippi, will proceed no further in this action.
Respectfully submitted,

Defendant The Automobile Insurance Company
of Hartford, Connecticut (improperly named as

 

 

Dated: S/2vprr eh =

Dale G. Russell (MSE #10837)
Blake D. Smith (MSB #103255)
COPELAND, COOK, TAYLOR & BUSH, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (39157)
Post Office Box 6020
Ridgeland, Mississippi 39158
T+601.856.7200 F+601.856.7626
drussell@ccb.com bsmith@cctb.com
Attorneys for Defendant

Removal Not.
Page 10 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 97 of 120

Case: 25C01:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 13 of 34

CERTIFICATE OF SERVICE

I, Dale G. Russell/Blake D. Smith, certify that on May Zl , 2019, I filed a
true and correct copy of the previous document with the district court and sent one
to the following non-ECF participants by hand delivery, U.S. mail, and U.S,
certified mail, return receipt requested:

Niya Hopkins—Archie

David L. Archie

5852 Clubview Drive

Jackson, MS 39211
Plaintiffs (pro se)

 

 

Dale G. Russell/Blake D. Smith

Removal Not.
Page 11 of 11
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 98 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 14 of 34

 

 

 

 

 

 

 

 

Continuation
Dadlarations TRAVELERS |
HOMEOWNERS POLICY
Named Insured Your Agency’s Name and Address
NIYA C. HOPKINS HUB INT'L GULP SOUTH
5652 CLUBVIEW DR PO BOX 6006
JACKSON MS 39211-3239 RIDGELAND, HS 39150
Your Policy Number: 979341038 633 2 For Policy Service Call; (601) 707-2050
Your Account Number: 979341036 For Claim Service Call: 1-900-cLATH3>
Policy Perlod Location of Residence Premises
PROM: 03-14-16 Tos 03-14-27 12:01 A.H. $852 CLUBVIEW DR
STANDARD TIME AT THE RESIDENCE PREMISES JACKSON WS 39211-3239
Section I - Property Coverages Limits of Premium
Liability
A ~ DWELLING $ 313,000 § 3,928.00
B - OTHER STRUCTURES 31,300 INCL
C - PERSONAL PROPERTY 156,500 INCL
D - LOSS OF USE 62,600 INCL
Section 31 - Liability Coverages
EB - PERSONAL LIABILITY (BODILY INOURY AND 6 100,000 INCL
PROPERTY DANAGZ} BACH OCCURRENCE
¥ - MEDICAL PAYMENTS TO OTRSRS- 1,000 INCL
BACH PERSON
Policy Forms and Endorsements
HO-3 (06-91) Homaownera 3 Special Yorm
HA-300 NS (09°12) Special Provisions
nO-828 (12-02) Limited Fungi, Othar Wicrobes
or Rot Romodiation
— Section I - Property Coverage $10,000
Section II - Aggregate Sublimit $50,000
Total Premium $ 3,028.00
Your Premiuns Reficcts the Following Credits or State Surcharges
Security Credit ~213,00
Loses Free Credit -362.00
Continued on noxt page Insured Copy Pago 1 of 3
PUBOSS RT SI2IOHAIED DECI 16 OOFESEMDOTSD FIINGARW BES6 OWZSIE

DEF.POLICY.001

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 99 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 15 of 34

 

Policy Deductible: ¢ 1000.00 All perila insured against

In case of loss under section I, only that part of the loss over the stated
Gaductibla is covered.

 

First Mortgagee Second Mortgagee

MISSIPPXY TELCO FEDERAL CU COPIAH BANK HN, A.

ZBROA BYRAM OFFICE

PO BOX 97997 P O BOX 720937

PRARL Ms 39208 BYRAK UB 39272

LOAN NUMBER: 9002768

 

Your Insurer: The Automobile Xnouxance Company of Hartford, Connecticut
One of Tho Travelora Property Casualty Companies
Cano Towor Square, Hartford, CT 06163

 

For Your Information

Por information about how Travelers sompenaates indepandent agents end
brokers, pleage visit wry.Travelers.com or call our toll free telephono
number 1-866-904-8348. You may eleo requost a written copy frou Harkoting
at One Tower Square, 2094, Bartford, Connectiant 06183,

You may be sligible for a policy in = mawar product fron another of our Travelers
companies, How we determine the pricw for a policy ip done differently for tha newer
product. Yor example, we may use new oriterio or use the axdsting criteria, auch a9
age of homo or construction type, in a different manner. A new product policy might
eost you lege or more than what you now pay. It may aleo hove different features
than your current policy. You may gontinue with your current policy, ox you may
request a policy in the new program. We Bieo offer many other ways to gave on your
premium, Travelers is here to help - go contact your agent or Tesvelora
representative to discuss whether a different Travolere Haneowers insurance policy
ia xvight for you.

Coverage for your home has been increased by 1.74 to reflect the eptimated cost to
webuild your home. This increase is an eotimate bused on information provided by
Maraball & Swift/Boockh, an independant fiem specialising in construction and consuner
sosts. Your doverage amount may nood to be adjusted, higher or lowor, baged on your
home's specifia construction detaile and updates made to your home, I¢ is your
responsibility to know and understend the amount of dnavrange you have purobased.

Ié you believe the renewal coverage Jdmit da pot appropriate, please contact your
inovuranae representetive who hag access to estimating tools that can help you docids
the appropriate omount of insurance for your home and process any necessary adjustmenta.

Continued on next page Fago 2 of 3
PLEASE 211 | 4120HOESI CECE: 16

DEF.POLICY.002
Case 3:19-cv-00351-TSL-RHW Document 6 Filed 06/20/19 Page 100 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 16 of 34

Continuation

Declarations TR AVE L E R st
HOMEOWNERS POLICY

Namod Yngureds HIYA C. HOPKING
Policy Mumbors 979342038 633 1
Policy Poriods 03-14-16 To: 03-14-17
BfLective Dates 03-1d-16

 

For Your Information (continued)

It io important that tho information wa used to sate your poliey is correct.

It ie your responsibility to make gure that tho information on thess Declaraticas

4g accurate and complete, inoluding checking that you aro reveiving all the
discounts for which you axe oldgible. To uaa a full list of discounts offered,
dnoluding diacounts for having multiple policies with us, protecting your howe

with safety devices and boing claim tree, go to wr. tcavelors ,con/discounts,

Once at the website, type in your policy mumbar 9793410386331 and product code

HEL to view the discounts available. If any of the information on the Declarations
has changed, appoare ingorrect, or is migsing, please advice your Travelers agent or
representative immadiately. Your Travelora agent or Feprogentative is also available to
reviow the infoxmation on the Declarations with you.

This io not a bill. You will ba billed separately for thie transaction.

Thia policy includes an earthquake exolueion. Contset your ogent for information
concerning the svailability of earthquake coverage.

Thip policy contains a flood exolusion. Flood coverage may be purchased separately
fron the National Plood Insurance Program, if available in your area.

Thank you for insuring with Trovelora. Wa appreciate your buainess. If you
have any questions about your insurance, Please contact your agent or
roprepentative.

These doclaxvations with policy provieions HO-3 (06-91) and any attached

endoroements form your Homeowsere Insurance Policy. Please keep tham with
your policy gor future referonce.

Insured Copy Page 3 of 3
PL066s 2-05 GIZCHDSES DCH t6 COTAEEOOTED FITILADNY O50 OUaEO

DEF.POLICY.003
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 101 of 120

Case: 25CO1:19-cv-00910-LCS Document #: 22-1 Filed: 05/21/2019 Page 17 of 34

TRAVELERS)

The Automobile Insurance Company Of Hartford, Connecticut
P.O. Box 681746
Franklin, TN 37068-1746

04/15/2016

Niya C Hopkins

5852 Clubview Dr

Jackson MS 39211

Insured: Niya C Hopkins

Claim Number: HXM7134

Policy Number: OHG963-979341038-633-1
Date of Loss: 03/19/2016

Loss Location: 5852 Clubview Dr Jackson MS

Dear Mrs. Hopkins,

tam following up on our recent conversation about your claim. As we discussed, after
researching this claim, The Automobile Insurance Company Of Hartford, CT determined that
your policy does not cover the damage to the pool walls and waterfall caused by water below the
surface of the ground. The reasons for this determination are outlined below.

My investigation along with the Investigation and inspection of Rimkus Consulting Group
revealed when the pool was drained the deep end of the pool floated up approx. 2’ due to the
water below the surface of the ground and caused the damage to the pool walls and waterfall.

| have reviewed this claim and your policy and determined that the damages are not covered.
Please see the below excerpts from your policy.

Please refer to your Homeowners Policy HO-3 (06/91), SECTION | - EXCLUSIONS
states:

WE DO NOT COVER LOSS RESULTING DIRECTLY OR INDIRECTLY FROM:

3. WATER DAMAGE, MEANING:

a. FLOOD, SURFACE WATER, WAVES, WAVE WASH, TIDAL WATER, OVERFLOW OF A
BODY OF WATER, OR SPRAY FROM ANY OF THESE, WHETHER OR NOT A RESULT OF
PRECIPITATION; OR DRIVEN BY WIND;

b. WATER

(1) WHICH BACKS UP THROUGH SEWERS AND DRAINS;
(2) WHICH OVERFLOWS FROM A SUMP; OR

c. WATER BELOW THE SURFACE OF THE GROUND, INCLUDING WATER:
(1) WHICH EXERTS PRESSURE ON, OR SEEPS OR LEAKS THROUGH A BUILDING,

DRIVEWAY, ROADWAY, WALKWAY, PAVEMENT, FOUNDATION, SPA, HOT TUB,
SWIMMING POOL OR OTHER STRUCTURE,

P0387

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 102 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 — Filed: 05/21/2019 Page 18 of 34

Based on the evidence from my investigation along with the investigation and Inspection of
Rimkus Consulting Group, it is determined that when the pco!l was drained the deep end of the
pool floated up approx. 2’ due to the water below the surface of the ground and caused the
damage to the pool walls and waterfall. As mentioned above, damage caused by water below
the surface of the ground Ie a listed exclusion above.

| must regretfully advise there Is no payment forthcoming for this loss. Should you have any
additional Information you would like to submit for further consideration, please fee! free to do so
at the address listad above, and | will gladly review.

This decision is based on the Information and documentation we received during our research of
this claim. If you are aware of any new or different information or documentation that might lead
us to reconsider our decision, please contact me Immediately.

Your policy may have other terms, conditions and exclusions that apply to this claim. We do not
wie any rights, including our right to deny coverage, for any other valid reason under the policy
or at law,

Please review the Sult Against Us condition of your policy as it contains important Information
about the period of time In which you may bring legal action.

If you have any questions, please contact me at (601)572-6194 or MDEVEREA@travelers.com.
Sincerely,

Marcus Devereaux

Claim Professional

Direct: (601)572-6194

Office: (800)342-4064 Ext. 572-6194

Fax: (877)389-4684
Email: MDEVEREA@travelers.com

CC: Hub Int'l Gulf South

P0397
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 103 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 19 of 34

TRAVELERS)

‘The Automobile Insurance Company Of-Hartford, Connecticut
P.O. Box 681746
Franklin, TN 37068-1746

Hub Int'l Gulf South
PO Box 6006
Ridgeland MS 39158

MAILER 6/03
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 104 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 20 of 34

Case: 25C01:19-cv-00910-LCS Document#:2 Filed: 03/08/2019 Page1of2

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

 

NIYA HOPKINS — ARCHIE & DAVID L, ARCHIE PLAINTIFF
VS causeno. 14-910

TRAVELERS INSURANCE COMPANY,

BARBARA BROWN,

HUB INTERNATIONAL GULF SOUTH. DEFENDANT

Ww

we

COMPLAINT

Comes this way is NIYA HOPKINS — ARCHIE & DAVID L. ARCHIE to say unto this Court,

. Niya Hopkins - Archie & David L. Archie live at 5852 Clubview Drive, Jackson Mississippi.

Travelers Insurance Co, has provided insurance coverage for the house since 2006.

Agent Barbara Brown never discussed then or now whether the pool was covered or how or
weather additional coverage was available.

The residence was constructed in about 1977,

The house was purchased in about 2006.

The cleaning procedure was used trouble free by David L. Archie for approximately ten years.
The pool rose hypothethetically caused by the manner suggested by the engineer.

The pool could have rose because of other causes,

The poo! had a much lighter north wall than the other areas of the pool.

. No one said that Mr. Archie should not continue cleaning his pool that way.

. This was an acceptable way of cleaning the pool.

. No one gave Mr. Archie instructions to not clean his pool in this way.

. Since he did it this way for ten years, there was no reason to slop now.

. The pool rose on March 19, 2016, it rained back on March 10 and March I, 2016.

. The pool was allowed to tear up the ground. Was there no coverage?

. Why didn't someone come out and discuss the poo! cleaning right before renewing the policy?

. Why did no one come out to discuss any other altemate ways to clean the pool and do other

things to the house?

. Did you come to just make money on my overpriced insurance?
. Why didn't some one tell me that if | cleaned my pool wrong, I would have no insurance?

. Was there some other insurance which would take care of my pool if this same thing happened?

- EXHIBIT

3

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 105 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 21 of 34

Case: 25CO1:19-cv-00910-LCS Document#:2 Filed: 03/08/2019 Page 2of2

21. We cannot go outside into the back yard because of how it looks.

WHEREFORE, PREMISES CONSIDERED, I request that you do award any money for the pool or
interest, attorneys fees, or Niya Hopkins — Archie & David L. Archie or punitive damages to be

determined at trial.
Respectfully submitted,

iya Hopkins — Archie & David L. Archie

5852 Clubview Drive
Jackson, Mississippi 39211
CERTIFICATE OF SERVICE
I, Niya Hopkins — Archie & David L. Archie, do hereby certify that I have this day delivered a

true and correct copy of the foregoing COMPLAINT to the person(s) named below by any one of the

following methods: Mail, or in court.
Add Dield Gu

Niya Hopkins — Archie & David L. Archie
5852 Clubview Drive
Jackson, Mississippi 39204-5950

 

 

TRAVELERS INSURANCE CO

P.O. BOX 681746 wae tits:
FRANKLIN, TH 37068 sr rage
HUB INTERNATIONAL GULF SOUTH {@F "100 t08087 "42%
300 Concourse Blvd — Suite 300 : LAKIGHA J. TATE ;
Ridgeland, MS 39157 $y fs
BARBARA BROWN

300 Concourse Blvd -- Suite 300
Ridgeland, MS 39157

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 106 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 22 of 34

 

SLM / ALL
Notice of Service of Process Trea Procorend: o3siaiZo19

 

Primary Contact: Pamela Beyer
The Travelers Companies, Inc.
385 Washington Street, 9275-LC12L
Saint Paul, MN 55102

 

Entity: The Travelers Indemnity Company
Entity ID Number 2317465
Entlty Served: Travelers Insurance Company
Title of Action: Niya Hopkins vs. Travelers Insurance Company
Document(s) Type: Summons/Complaint
Nature of Action: Contract
Court/Agency: Hinds County Court, MS
Case/Reference No: 19-910
Jurisdiction Served: Connecticut
Date Served on CSC: 03/13/2079
Answer or Appearance Due: 30 Days
Orlginatly Served On: Travelers on 03/12/2019
How Served: Client Direct
Sender Information: Niya Hopkins
Not Shown

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
conslilute a legal opinion. The recipient Is responsible for interpreting the documents and taking appropriate action.

To avold potential delay, please do not send your response to CSC
251 LitUe Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 107 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 — Filed: 05/21/2019 Page 23 of 34

* Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Pagelof6

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

NIYA HOPKINS-ARCHIE
AND DAVID ARCHIE PLAINTIFFS

VS, CIVIL ACTION NUMBER: 19-910

TRAVELERS INSURANCE COMPANY,
BARBARA BROWN and DEFENDANTS
HUB INTERNATIONAL GULF SOUTH

AMENDED COMPLAINT
COMES NOW, Plaintiffs, NIYA HOPKINS-ARCHIE and David
Archie, hushand and wife, and files this their Amended Complaint

against each of the Defendants as follows, to-wit:

PARTIES
1. Plaintiffs, Niya Hopkins-Archie and David Archie are
husband and wife and are adult resident citizens of the State of
Mississippi; their residence is located at 5852 Clubview Drive,
Jackson, Mississippi, which is located in the First Judicial

District of Hinds County, Mississippi.

2, Travelers Insurance Company is a Nationwide Insurance

Company through the United States of America and does business

throughout the State of Mississippi, and has one of it's agent
and offices located at 300 Concourse Blvd, , Suite 300, Ridgeland,
Mississippi; that Travelers Insurance Company maintains their
Offices at P.O. Box 681746, Franklin, Tennessee 37068; and that

process of this Court may be served upon them pursuant to the

 
Case 3:19-cv-00351-TSL-RHW Document 6 Filed 06/20/19 Page 108 of 120

Case: 25C0O1:19-cv-00910-LCS Document#: 22-1 — Filed: 05/21/2019 Page 24 of 34

* Case: 25C0O1:19-cv-00910-LCS Document# 14 Filed: 04/22/2019 Page 2of6

Laws of the State of Mississippi. ~

The Defendant ; Barbara Brown, is ‘an agent of Travelers
Insurance Company, and that she is an adult resident citizen of
the State of Mississippi; that service of process of this Court
may be served upon Defendant , Barbara Brown by serving her at

her place of employment located at. 300 Concourse Blvd. Suite. 300,
Ridgeland, Mississippl.

The Defendant, HUB INTERNATIONAL GULF SOUTH, is a commerical
business doing business in the First Judicial District of. Hinds
County, Mississippi, and that service ‘of process of this Court may
be served upon this Defendant by serving the Defendant at. 300
Concourse Blvd., Suite. 300, Ridgeland, Mississippi.

- FACTS

 

3, That the Plaintiffs : NIYA HOPKINS-ARCHIE ‘and David
Archie, are husband and wife ; and that they purchased a home located
at 5852 Clubview Drive, Jackson, Mississippi fn: 2006, “That the
house purchased by the Plaintiffs fiad a swimming pool at the time

the house was purchased by the Plaintiffs. ©

4, The Plaintiffs would show, that at the time of the
purchase of their homa ‘at 5852 Clubview Drive, Jackson, Mississippi,
they purchase a policy of home ‘Insurance ‘from agent,. Barbara Brown
whose offices is located at 300 ‘Concourse Blvd. Ridgeland, Miss-
issippi; that the Defendant, Barbara Brows, provided the Plaintiffs
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 109 of 120

Case: 25C0O1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 25 of 34

* Case: 25C01:19-cv-00910-LCS Document# 14 Filed: 04/22/2019 Page 3 of6

Niya Hopkins-Archie ‘and David Archie with ‘a policy of home
insurance provided by Travelers Insurance ‘Company, Policy Number
No: beginning in 2006 and continue ‘to reviain in effect
through the year 2019; and was in effect at the time the Plaintiffs

suffered damage to their property.

5. The Plaintiffs would show unto the Court,. that on
or about March 19, 2016, the Plaintiff's. swimming pool rose out
of the ground, and fell apart ‘and is completely destroyed and can
not be repaired, and the only alternative is to have a new swimming
pool installed at the Plaintiff's. home ‘at 5852 Clubview Drive
Jackson, Mississippi, which is located in the First Judicial District

of Hinds County, Mississippi. —

6. The Plaintiffs would show unto the Court . that he and
his wife contacted their insurance ‘agent, ‘Barbara’ Brown inmediately
after March 19, 2016 and advised her of the damage to their property

and the damages to their swimming pool, —

7. The Plaintiffs were advised by their agent, Barbera
Brown, to file a claim and that she would contact the Travelers

Insurance Company, and advise them of their loss.
8. THat thereafter, an agent of Travelers ‘Insurance Company

contacted the Plaintiffs and made ‘an investigation and took photos
of the damaged swimming pool; and advised the Plaintiffs that they

would get back in touch with them.
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 110 of 120

Case: 25CO01:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 26 of 34

+ Case: 25C01:19-cv-00910-LCS Document# 14 Filed: 04/22/2019 Page 4of6

9. Between March 19, 2016 and the present date, the
Plaintiffs has made neumerous telephone ‘calls to their agent
Barbara Brown and Travelers Insurance Company concerning their

replacement of their swimming pool’ and property damagés,

10, The Plaintiffs would show that both Barbara Brown
and Travelers Insurance ‘Company, has ‘continually nis~-infoxmmed
and delayed in having the Plaintiff's claim for damages to their
swimming pool repaired and or replaced,. That they have. delayed

having their pool repaired or replace under the ‘terms and provisions

of their insurance policy’, ©

11. The Plaintiffs were thereafter on or about
advised by the adjuster for Travelers Insurance Company, that they
did not have insurance coverage on their swimming pool, and that

the Travelers Insurance Company was not going to repair or replace

the Plaintiffs swimming pool.

12. Plaintiffs suffered damages to their property, including
their loss incurred by the loss of the swimming pool, the loss of
use of the swimming pool as well as the ‘loss of use of their back
yard, In addition, the Plaintiff's suffered damages as a result of
having purchase home owner's insurance ‘on thier home, paying the

required premiums, and then being denied coverage by the insurance

carrier,
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 111 of 120

Case: 25C01:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 27 of 34

« Case: 25C01:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page 5 of6

13. That as a direct and proximate result of Defendant's
conduct and actions, Plaintiffs seek pecuniary damages, actual
damages, damages for the insurance company and it's agents for
having misled the Plaintiffs regarding their insurance coverage
under their home insurance policy, together with actual damages

in the amount of $50,000, °
‘ DEMAND: FOR RELIEF
14. The Plaintiffs demands the following relief,

a. Trial by Jury.

b, Judgment for Plaintiffs against Defendants.
c. An award of compensatory damages

d. An award of actual damages.

e. An award of puntivie damages

f. An award of attorney fees and all cost of court, cost

of expert witnesses.

g. Post-judgment interest.
h Such other and further relief as the Plaintiffs may be

entitled to in the premises .

Respectfully submitted on this the *{& day of April, 2019.

 

Dark bi TO Vo oh
DAVID‘ARCHIE & NYIA HOPKINS-ARCHIE

5852 Clubview Drive
Jackson, Mississippi 39211 .-
Tel: 601-918-4353 | °_' PRO SE -
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 112 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 28 of 34

« Case: 25CO1:19-cv-00910-LCS Document#:14 Filed: 04/22/2019 Page 6 of6
. »

We, David Archie and Niya Hopkins-Archie do hereby certify
that we have this date caused to be delivered to each of the
Defendants hereinafter shown a true and complete copy of the
Plaintiff's Amended Complaint, by MEC and by sending the same by
united State Mail, postage prepaid, as follows:

PETTIS, BARFIELD & HESTER, PA.

ATTORNEYS AT LAW

Attention: Lara Ashley Coleman’
Post Office Box 16089

Jackson, Mississippi 39236-6089

COPELAND, COOK, TAYLOR AND BUSH, PA
ATTORNEYS AT LAW... ©. 0000 ee cee tees .
Attention: ‘ Dale: G.' Russell: & Blake D.' Smith
Post Office Box 6020

Ridgeland, Mississippi 39158

Travelers Insurance Company
P.O, Box 681746
Franklin, Tn. 37068

HUB INTERNATIONAL GULF SOUTH |
300 Concourse Blvd. Suite_300
Ridgeland, Mississippi 39157

BARBARA BROWN oo
300 Concourse Blvd. Suite 300

Ridgeland, Mississippi 39157,

SO certified on this’ ® 1% day of April, 2019.

Deft Outs teh>—

DAVID! ARCHIE & NIYA ARCHIE
5852 Clubview Drive
Jackson, Mississippi

Tel: 601-918-4353

PRO SE

  
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 113 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 29 of 34

———_———— €ase-bid-cv07825-tAe-DEF—Boeument4-_Fited 07/07/44—Paget ot
. Re ok WE

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK.

 

ISHRAT ABDULLAH & ALHAM USMAN,
Civil Action No, 13-CV-07825-LAK-DF
Plaintiffs, .
AFFIDAVIT OF ANN B. MULCAHY
~against-

TRAVELERS INSURANCE COMPANY,

Defendant,

 

STATE OF CONNECTICUT :
: ss. Hactford
COUNTY OF HARTFORD ;

ANN B. MULCAHY, of full age, belng duly sworn according to law, upon her oalh,
deposes and says:

l. I am employed as Exeoutlve Counsel, Corporate Legal Services, with The
‘Travelers Indemnity Company, which is an affiliate of The Automobile Insurance Company of
Haviford, Connectiout (“AICHC”), I am also on Assistant Corporate Secretary of AICHC, In
these capacities, [ am fully and personally familiar with the facts cotitained herein and the
docuuents attached hereto, I submit this Affidavit on behalf of AICHC iu opposition to
Plaintiffs’ Motion to Remand and Plaintiffs’ Motion for Rule £1 Sanctions.

2, T understand that this action arises ftom a claim for coverage under a first-party

 

property insurance policy, Polley No. 982431139 632 1, that AICHC issued to Plaintiffs with an
inception date of January 15, 2012 and an expiration date of January 15, 2013 (the “Policy”), A
certified copy of the Policy is atlached hereto as Exhibit “A”.

3. I also understand that Plaintiffs’ action, originally filed in state court in New

York, was romoved by AICHC to this federal couct on November 4, 2013.

EXHIBIT

lo

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 114 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 30 of 34

 

4, At all relevant times, including on November 4, 2013, AICHC was an active
Connecticut corporation with its principal place of businesa located at One Tower Square,
Hartford, Connecticut. Attached hereto as Exhibit “B” is a true copy of a Commercial Recording
Division, Connecticut Secretary of State, status report for AICHC printed from the Internet on
June 4, 2014, which confinns that AICHIC is an aotive Connectloat corporation.

5. AICHC is 100% owned by The Standard Fire Insurance Company (“Standard
Fire”), a Connecticut corporation also with its principal place of business located at One Tower
Square, Hartford, Connecticut.

6. Standard Fire is 100% owned by Travelers Insurance Group Holdings Inc,
(“TIGH”), a Delaware corporation also with its principal pleco of businass located at One Tower
Square, Hartford, Connecticut,

1 TIGH is 100% owned by Travelers Property Casualty Corp. ("TPC"), a
Connecticut corporation also with its principal place of business located at Ons Tower Square,
Hartford, Connecticut.

8. TPC is 100% owned by The Travelers Companies, Inc. (“TCT”), a Minnesota
corporation with its principal place of business at 485 Lexington Avenue, New York, New Youle

9, Attached hereto as Exhibit “C” is Bxhibit 21.1 to TCI’s 2013 Form LOK filed with
the United States Securities and Exchange Commiselon. This exhibit identifies the more than 80
separately incorporated subsldiaries of TCI and the stato or other jurisdiction of incorparation of
each of the entities, including AICHC, The document also confirms the corporate hierarchy
described above. These is no subsidiary of TCI known as “Travelers Insurance Company”.
“Tyayelers Insurance Company”, the defendant named in the captioned matter, does not currently

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 115 of 120

. Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 31 of 34

 

exist as a subsidiary of TCI and did not exist as a subsidiary of TCI at the time that AICHC
removed the referenced case to this Court on November 4, 2013.

10.  AICHC maintains its principal place of business at One Tower Square, Hartford,
Connecticut, asd did so on November 4, 2013. One Tower Square consists of a complex of
numerous connected offices and buildings, including the iconlc Travelers Tower, whece
approximately 4,300 employees, including high-level executives and managers, conduct business
on behalf AICHC, One Tower Square in Hartford, Connecticut is the place where the corporate
deolsion-making occara and where AICHC's Chairman of the Board, Vice-Chainnan and Chief
Legal Officer, Chief Executlve Officer and Executive Vice President of Claims govern and
control its corporate affairs, Including all corporate policy decisions, AICHC’s corporate records —
are also maintained in Hartford, Connectlout.

11. AICHC is a member of TCI’s corporate family, As such, it uses a Travelers :
design mark which, here, consists of the word Travelers” to the left of the umbrella logo, lu
correspondence, policies and other documents. The Travelers design mark is Just that, a design
mark, It is not a corporate or legal entity and it did not issue the Policy. As noted above, the
Policy identified AICHC as the insuring company. In addition, the claim dental letter (attached
hereto as Bxhibit “D”) stated in the refarence line that the Insuring company waa AICHC and in
the body of the letter that Plaintiffs had a limited period of time to file suit against AICHC with
regard to the coverage denial.

12, J have reviewed Plaintiffs’ wrltten submission in support of their Motion to
Remand, including their statement that AICHC “is a sham front for Traveless”. In reality,
AICHC, along with each of the multiple other separate and distinct underwciting entitles within
TCI’s corporate family, is independently authorized and approved in various states to write

3

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 116 of 120

_ Case: 25C0O1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 32 of 34

 

certain types of insurance (for example, AICHC is authorized by the Department of Financial
Services of the State of New York to write lines of business such as accident and health, fire,
aiscellansous property, water damage, burglary and theft, glass, boiler and mechinery, elevator,
collision, personal Injury Mability, property damage liability, workers’ compensation and
employers’ liability, fidelity and surety, credit, motor vehicle and aircraft physical damage,
marine and inland marine, marine protection and indemnity and residual value insurance, while
its affiliate, The Travelers lodemnity Company, !s authorized by the Department of Financial
Services of tho State of New York to write, among others, the following lines of business:
accident and health, fire, miscellaneous property, water damuge, burglary and theft, glass, boiler
and machinery, elevator, animal, collision, personal injury Iability, property damage lability,
workera’ compensation and employers’ ability, fidelity and surety, oredit, motor vehicle and
aircraft physical damage, marine and inland marine, marine protection and indemnity, residual
value, service contract relmbursement, legal services and gap Insurance), The underwriting
conipaniés are separate and distinct legal entities, In that regard, AICHC observes its own
corporate formalities with respect to, among other things, the election of directors and keeping of
its corporate records. AICHC is not a “sham front for Travelors” as argued by Plaintiffs in their
moving submission.

13. TCS, a holding company, had no involvement in the issuance of the Policy or in
the review and ultimate denial of Plaintiffs’ insurance claint.

Gun f perpen
ANN B. MULCAHY

Sworn and subscribed to before mo
this 5" day of June, 2014 te

 

 
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 117 of 120

Case: 25CO1:19-cv-00910-LCS Document #: 22-1 Filed: 05/21/2019 Page 33 of 34

 

DELBERT HOSEMANN
Secretary of State

This is not an official certificate of good standing.

 

Name History
Name Name Type
Hub International Midwest Limited Legal
HUB INTERNATIONAL OF INDIANA LIMITED Previous Legal
Hub International Gulf South Fictitious Name
Fox Everett Fictitious Name
Hub International Carolinas Fictitious Name

Business Information

 

Business Type: Profit Corporation
Business ID: 743587

Status: Good Standing
Effective Date: 12/23/2003

State of Incorporation: IN

. 55 East Jackson Blvd., Floor 14A
Principal Office Address: Chicago, IL 60604

Registered Agent
Name

CORPORATION SERVICE COMPANY
7716 Old Canton Rd, Suite C
Madison, MS 39110

 

 

Officers & Directors

 

Name Title
NEIL HUGHES

55 E JACKSON BLYD, FLOOR

14A President

CHICAGO, IL 60604

Julie Hutchinson Assistant Secretary, Vice President
300 N. LASALLE EXHIBIT

i +

   
   
Case 3:19-cv-00351-TSL-RHW Document6 Filed 06/20/19 Page 118 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 22-1 Filed: 05/21/2019 Page 34 of 34

STREET, 17TH FLOOR
CHICAGO, IL 60654

JOHN M ALBRIGHT

300 N. LASALLE

STREET, 17TH FLOOR Director, Secretary, Vice President
CHICAGO, IL 60654

MICHAEL A GALLANIS

300 N. LASALLE

STREET, 17TH FLOOR Treasurer
CHICAGO, IL 60654

MARTIN P HUGHES

300 N. LASALLE

STREET, 17TH FLOOR Director
CHICAGO, IL 60654

KENNETH S DEVRIES

300 N. LASALLE

STREET, 17TH FLOOR Director
CHICAGO, IL 60654
 

Case 3:19-cv-00351-TSL-RHW Document 6 Filed 06/20/19 Page 119 of 120

Case: 25CO1:19-cv-00910-LCS Document#: 23 Filed: 06/13/2019 Page 1of2

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

NIYA HOPKINS-ARCHIE
AND DAVID ARCFIE PLAINTIFFS

Vs. CIVIL ACTION NUMBER: 19-910

TRAVELERS INSURANCE COMPANY
BARBARA BROWN and DEFENDANTS
EHUB INTERNATIONAL CULF SOUTH

NOTICE: OF HEARING

PLEASE TAKE NOTICE, that the Court has set a hearing
before the Court on the Plaintiff's Motion To Amend his Complaint
pursuant to Rule 15 M.R.C.P., and on the Defendant's Motion To
Remove this cause of action to the United States District Court
for the Southern District of Mississippi. Neither of these Motion
has heretofore been heard before this Court. The hearing is set
for the 20th day of June ++ : 2019 at “9:00 a.m, at the Hinds
County Courthouse at Jackson, Mississippi before Honorable LaRita

Cooper Stokes.

Respectfully submitted o Ris” ” 13 day of June, 2019,

   

DAVID & NIYA HOPKINS-ARCHTE
5852 Clubview Drive .
Jackson, Mississippi 39211-3239
 

Case 3:19-cv-00351-TSL-RHW Document 6 Filed 06/20/19 Page 120 of 120

Case: 25CO1:19-cv-00910-LCS Document #: 23

Filed: 06/13/2019 Page 2 of 2

‘ CERTIFICATE: OF SERVICE

 

I, David Archie, do hereby certify, that I have this

day caused to be delivered to counsel for Defendants a true and

correct copy of the Notice of Hearing via electronic filing

M.E.C. and by sending a true and correct copy of the same via

United States Mail, postage prepaid to the following:

COPELAND, COOK & TAYLOR
ATTORNEYS AT LAW
Hohprable Blake D, Smith
P.O. Box 6020

Ridgeland, Miss. 39157

HUB INTERNATIONAL GULF
300 Concourse Blvd, Suite 300
Ridgeland, Mississippi . 39157

BARBARA BROWN
300 Concourse Blvd. St. 300 —
Ridgeland, Mississippi 39157

PETTIS, BARFIELD & HESTER
ATTORNEYS AT LAW

ATTN: Lara Ashley Coleman

P.O. Box 16089

Jackson, Mississippi 39236=6089

COPELAND COOK: & TAYLOR
ATTORNEYS AT LAW

Hon. Dale G, Russell
P.O. Box 6020
Ridgeland, Miss,. 39157

PETTIS, BARFIELD & HEASTER
ATTORNEYS AT LAW

Hon, Jason E. Dare

Post Office Box 16089
Jackson, Mississippi. 39236

So certified on this the 13 day of June, 2019.

 

DAVID ARCHIE &

NIYA HOPKIN ARCHIE

5862 Clubview Drive
Jackson, Mississippi 39211

PRO SE

 
